

Exhibit 10.2
THE AGENT AND THE NOTE PARTIES ARE EACH PARTY TO AN INTERCREDITOR AGREEMENT
DATED AS OF OCTOBER 16, 2017, WITH HERCULES CAPITAL, INC., AS SENIOR CREDITOR,
AND THE OTHER PARTIES PARTY THERETO FROM TIME TO TIME, AND THE TERMS OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION ANY RIGHTS OF ENFORCEMENT HEREUNDER, ARE
SUBJECT TO THE TERMS OF SUCH INTERCREDITOR AGREEMENT, AND IF ANY CONFLICT SHALL
EXIST BETWEEN THE TERMS HEREUNDER AND THE TERMS OF SUCH INTERCREDITOR AGREEMENT,
THE TERMS OF SUCH INTERCREDITOR AGREEMENT WILL GOVERN AND CONTROL.
SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT is made and dated as of October 16, 2017, and
is entered into by and between Myovant Sciences Ltd., an exempted company
incorporated and organized under the laws of Bermuda (“Parent” or “Issuer”),
Myovant Holdings Limited, a company incorporated in England and Wales with
registered number 10317663 whose registered address is Suite 1, 3rd Floor 11-12
St. James’s Square, London, United Kingdom, SW1Y 4LB (“Myovant England”),
Myovant Sciences GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) incorporated and organized under the laws of Switzerland
(“Myovant Switzerland”), Myovant Sciences Ireland Limited, a private company
limited by shares organized under the laws of Ireland with registered number
601541 whose registered address is 24/26 City Quay, Dublin 2 (“Myovant
Ireland”), Myovant Sciences, Inc., a Delaware corporation (“Myovant Delaware”
and, together with Myovant England and Myovant Switzerland and Myovant Ireland,
each a “Guarantor” and, together with the other subsidiary guarantors from time
to time party hereto, collectively the “Guarantors”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (each referred to as a “Purchaser” and collectively referred to as
“Purchasers”) and NOVAQUEST PHARMA OPPORTUNITIES FUND IV, L.P., a Cayman Islands
exempted limited partnership, in its capacity as administrative agent and
collateral agent for itself and the Purchasers (in such capacity, the “Agent”).
RECITALS
A.    Issuer proposes to issue and sell Notes and establish a Note issuance
programme pursuant to and incorporating by reference the terms of this
Agreement;    
B.    Issuer has requested the Purchasers to purchase from Issuer Notes in an
aggregate principal amount of up to Sixty Million Dollars ($60,000,000) pursuant
to the terms of this Agreement and during the term of the Note issuance
programme hereby established;
C.    Issuer has requested the Purchasers to purchase from Issuer, on or after
fifteen (15) Business Days after the date hereof, Notes in an aggregate
principal amount of Six Million Dollars ($6,000,000);


1

--------------------------------------------------------------------------------




D.    Concurrent with each purchase of Notes hereunder, each Purchaser, through
itself or its Affiliate, and subject to applicable law and regulations, has
agreed to purchase Common Shares of the Parent as set forth herein;
E.    Each Purchaser is willing to purchase the Notes on the terms and
conditions set forth in this Agreement; and
F.    Pursuant to the terms of this Agreement, the Issuer may enter into
Intercreditor Agreements from time to time governing the rights of the parties
hereto.
AGREEMENT
NOW, THEREFORE, each Note Party, Agent and each Purchaser agrees as follows:
SECTION 1 DEFINITIONS AND RULES OF CONSTRUCTION
1.01    Definitions. The following capitalized terms shall have the following
meanings:
“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, any Note Party and a third-party bank or other institution (including a
Securities Intermediary) with which any Note Party maintains a Deposit Account
or an account holding Investment Property.
“Administration Fee” means an annual administrative fee of Three Hundred
Thousand Dollars ($300,000).
“Affiliate” means any Person that directly or indirectly controls, is controlled
by, or is under common control with the Person in question. As used in the
definition of “Affiliate,” the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.
“Agent” has the meaning given to it in the preamble to this Agreement.
“Agreement” means this Securities Purchase Agreement, as amended from time to
time.
“Amortization Date” means November 1, 2020; provided, however, if no Event of
Default or Material Adverse Effect has occurred and is continuing, then, upon
the written request of Issuer received on or prior to November 1, 2020, such
date shall be extended to November 1, 2021.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Parent or any of its Subsidiaries or Affiliates from
time to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
the U.K. Bribery Act 2010, the Prevention of Corruption Acts 1889 to 2010 of
Ireland and other similar legislation in any other jurisdictions.


2

--------------------------------------------------------------------------------




“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including, without limitation, Executive Order
No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC.
“Assignee” has the meaning given to it in Section 11.14.
“Bermuda Security Documents” means the following documents, each in form and
substance reasonably satisfactory to Agent: (a) that certain Bermuda-law
security agreement, dated as of the date hereof, between Parent and Agent, and
(b) such other documents incidental to the foregoing documents as Agent may
reasonably determine necessary.
“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Purchaser is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
“Board” means Parent’s Board of Directors.
“Board of Directors” means the board of directors or comparable governing body
of such Person, or any subcommittee thereof, as applicable.
“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of New York are closed for business.
“Cash” means all cash, cash equivalents and liquid funds.
“Change in Control” means (a) any reorganization, recapitalization,
consolidation, amalgamation or merger (or similar transaction or series of
related transactions) of Parent, or any sale or exchange of outstanding Common
Shares (or similar transaction or series of related transactions) of Parent, and
in each case as a result of such transaction any Person or “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) other than Roivant owns, directly or indirectly, shares
representing more than thirty-five percent (35%) of the voting power of Parent
or such surviving entity; or (b) Parent, directly or indirectly, ceases to own
one hundred percent (100%) (excluding Nominal Shares) of the Equity Interests of
each of the Guarantors. Notwithstanding the foregoing, neither the merger of a
Note Party into another Note Party nor any Permitted Transfer shall constitute a
Change in Control.


3

--------------------------------------------------------------------------------




“Change in Law” means the occurrence after the Closing Date or, with respect to
any Purchaser, such later date on which such Purchaser becomes a party to this
Agreement of (a) the adoption of any law, rule or regulation or treaty, (b) any
change in any law, rule or regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Purchaser with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
such date, provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Claims” has the meaning given to it in Section 11.11.
“Clinical Studies” means all clinical studies listed on Schedule 1.01(a).
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning given to it in Section 3.04.
“Commission” means the United States Securities and Exchange Commission.
“Common Shares” means the Common Shares, $0.000017727 par value per share, of
the Parent.
“Compliance Certificate” means the compliance certificate in the form attached
hereto as Exhibit C.
“Confidential Information” has the meaning given to it in Section 11.13.


4

--------------------------------------------------------------------------------




“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any Hedging Agreement; provided, however, that the
term “Contingent Obligation” shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the amount that would be required to
be shown as a liability on a balance sheet prepared in accordance with GAAP or
IFRS, as applicable; provided, however, that such amount shall not in any event
exceed the maximum amount of the obligations under the guarantee or other
support arrangement.
“Contribution Notice” means a contribution notice issued by the U.K. Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.
“Controlled Foreign Corporation” means any subsidiary of the Parent (i) which is
a “controlled foreign corporation” within the meaning of Section 957 of the Code
or (ii) which is organized under the laws of the United States (or any state
thereof) and has no material assets other than Equity Interests of Persons
described in clause (i).
“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by any Note
Party or in which any Note Party now holds or hereafter acquires any interest.
“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof,
Bermuda, the United Kingdom, Ireland, Switzerland or of any other country.
“Current Pay Interest” has the meaning given to it in Section 2.01(d).
“Deposit Accounts” means any “deposit account,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit wherever located.
“Disclosure Letter” means that certain letter, dated as of the date hereof,
delivered by Parent to Agent.


5

--------------------------------------------------------------------------------




“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests and cash in lieu of fractional shares), pursuant
to a sinking fund obligation or otherwise (except as a result of a change of
control, fundamental change, asset sale or similar event so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Notes and the
termination of the Note Purchase Commitment), (b) are redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests and cash
in lieu of fractional shares) (except as a result of a change of control
fundamental change, asset sale or similar event so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Notes and the termination
of the Note Purchase Commitments), in whole or in part, or (c) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Stated Maturity Date; provided that (i) if such
Equity Interests are issued pursuant to a plan for the benefit of the Issuer or
its Subsidiaries or their directors, officers, employees and/or consultants or
by any such plan to directors, officers, employees or consultants of the Issuer
or any of its Subsidiaries, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Issuer or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such director, officer,
employee or consultant’s termination, death or disability and (ii) Disqualified
Equity Interests shall not include any equity derivatives permitted under
Section 7.07.
“Dollars” means the lawful currency of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“English Security Documents” means the following documents each in a form and
substance reasonably satisfactory to Agent: (a) an English law governed
debenture over all of the assets (both present and future) of Myovant England,
(b) an English law governed share charge entered into by the Parent in respect
to the entire issued share capital of Myovant England and (c) such other
documents incidental to the foregoing as Agent may reasonably determine.
“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person, but excluding, for the avoidance of
doubt, securities offered in the Permitted Convertible Debt Financing and any
other Indebtedness that is convertible into or otherwise exchangeable for,
Equity Interests.
“Equity Purchase” has the meaning given to it in Section 8.01.
“Equity Purchaser” has the meaning given to it in Section 8.01.
“Equity Purchase Price” has the meaning given to it in Section 8.01.


6

--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“Event of Default” has the meaning given to it in Section 9.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Accounts” means (i) any Deposit Account that is used solely as a
payroll account for the employees of any Note Party or any of its Subsidiaries
(provided that the funds in any payroll account shall not exceed 150% of the
amount to be paid in the ordinary course of business in the then-next payroll
cycle) or the funds in which consist solely of funds held in trust for any
director, officer or employee of such Note Party or Subsidiary or any employee
benefit plan maintained by such Note Party or Subsidiary or funds representing
deferred compensation for the directors and employees of such Note Party or
Subsidiary, (ii) escrow accounts, Deposit Accounts and trust accounts, in each
case holding assets that are pledged or otherwise encumbered pursuant to clauses
(vi) and (xiv) of the definition of Permitted Liens (but only to the extent
required to be excluded pursuant to the underlying documents entered into in
connection with such Permitted Liens in the ordinary course of business), (iii)
accounts containing no (zero) balance, and (iv) prior to the lapse of any grace
period set forth therein, accounts indicated as “Excluded Accounts” in Exhibit D
to the Disclosure Letter.
“Excluded Assets” means (i) motor vehicles and other equipment subject to a
certificate of title statute, (ii) leasehold interests in real property, (iii)
any fee-owned real property with an appraised value of less than $1,000,000,
(iv) assets subject to a Lien permitted by clause (vii) of the definition of
Permitted Liens or purchase money debt obligations, in each case in favor of a
Person other than Parent and its Subsidiaries and permitted hereunder, if the
contract or other agreement in which such Lien is granted prohibits the creation
of any other Lien on such assets or creates a right of termination in favor of
such Person (other than to the extent that any such prohibition would be
rendered ineffective pursuant to the UCC of any relevant jurisdiction or any
other applicable law); (v) any governmental licenses or state or local
franchises, charters and authorizations, to the extent a security interest in
any such license, franchise, charter or authorization is prohibited or
restricted thereby (other than to the extent that any such prohibition or
restriction would be rendered ineffective pursuant to the UCC of any relevant
jurisdiction or any other applicable law) (vi) nonassignable licenses or
contracts, which by their terms require the consent of the licensor thereof or
another party (other than to the extent that any such prohibition would be
rendered ineffective pursuant to the UCC of any relevant jurisdiction or any
other applicable law), (vii) any Excluded Accounts and (viii) any Excluded
Equity Interests.


7

--------------------------------------------------------------------------------




“Excluded Equity Interests” means (a) Equity Interests in entities where a Note
Party holds 50% or less of the outstanding Equity Interests of such entity, to
the extent a pledge of such Equity Interests is prohibited by the organizational
or governing documents of such entity, or agreements with the other equity
holders, of such entity, (b) Equity Interests of a Controlled Foreign
Corporation with voting power in excess of 65% of the total combined voting
power of all classes of Equity Interests of such Controlled Foreign Corporation
entitled to vote and (c) any other Equity Interests (or any portion thereof) of
a type referenced in clause (ii) of the definition of Permitted Investments to
the extent held in an Excluded Account.
“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by any
applicable law or by any contractual obligation existing on the Closing Date
(or, if later, the date of acquisition of such Subsidiary) (provided such
contractual obligation was not entered into in contemplation thereof) from
guaranteeing the Secured Obligations or any Subsidiary that would require
consent, approval, license or authorization of any Governmental Authority in
order to guarantee the Secured Obligations unless such consent, approval,
license or authorization has been received or can be obtained by the Subsidiary
through the use of commercially reasonable efforts, (b) any Controlled Foreign
Corporation or any subsidiary of a Controlled Foreign Corporation, (c) any
Foreign Subsidiary for which the providing of the guarantee could reasonably be
expected to result in any violation or breach of, or conflict with, fiduciary
duties of such Subsidiary’s officers, directors or managers, (d) any Subsidiary
that is not a wholly owned Subsidiary of Parent or a Guarantor and (e) any
Immaterial Subsidiary.


8

--------------------------------------------------------------------------------




“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Purchaser or Agent or required to be withheld or deducted from a payment to a
Purchaser or Agent, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Purchaser or Agent being organized under the laws
of, or having its principal office or, in the case of any Purchaser, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Purchaser, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Purchaser with respect to an applicable
interest in a Note or Note Purchase Commitment pursuant to a law in effect on
the date on which (i) such Purchaser acquires such interest in the Note (other
than pursuant to an assignment under Section 2.10) or (ii) such Purchaser
changes its lending office, except in each case to the extent that, pursuant to
Section 2.08, amounts with respect to such Taxes were payable either to such
Purchaser’s assignor immediately before such Purchaser became a party hereto or
to such Purchaser immediately before it changed its lending office, (c) Taxes
attributable to such Purchaser or Agent’s failure to comply with Section
2.08(g), (d) any U.S. federal withholding Taxes imposed under FATCA, (e) so long
as no Event of Default has occurred and is continuing and (in the case of where
the tax is U.K. Withholding Tax) provided that the applicable U.K. Withholding
Tax does not arise as a result of or in connection with the failure of the
Issuer to achieve or maintain the listing of the Notes for the purposes of
section 987 Income Tax Act 2007, any U.K. Withholding Tax imposed on amounts
payable to or for the account of an assignee of a Purchaser with respect to an
applicable interest in a Note or Note Purchase Commitment under Section 11.07,
except to the extent that, pursuant to Section 2.08, additional amounts with
respect to U.K. Withholding Tax were payable to the assignor immediately before
the assignee acquired its interest in the relevant Notes, (f) any Taxes imposed
on or with respect to any payment made on the Common Shares and (g) in the case
of Irish Withholding Tax only, so long as no Event of Default has occurred and
is continuing, any Irish Withholding Tax imposed on amounts payable to or for
the account of an assignee of a Purchaser with respect to an applicable interest
in a Note or Note Purchase Commitment under Section 11.07, except to the extent
that, pursuant to Section 2.08, additional amounts with respect to Irish
Withholding Tax were payable to the assignor immediately before the assignee
acquired its interest in the relevant Notes.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation or official agreement implementing an official intergovernmental
agreement between a non-U.S. jurisdiction and the United States of America with
respect to the foregoing.
“Financial Statements” has the meaning given to it in Section 7.01.
“Financial Support Direction” means a financial support direction issued by the
U.K. Pensions Regulator under section 43 of the Pensions Act 2004.


9

--------------------------------------------------------------------------------




“First Redemption Date” has the meaning given to it in Section 2.05(a).
“Foreign Collateral” has the meaning given to it in Section 3.04.
“Foreign Security Documents” means the Bermuda Security Documents, the English
Security Documents, the Irish Security Documents and the Swiss Security
Documents.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether state, local, territory, province or otherwise, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“Guarantor” has the meaning given to it in the preamble to this Agreement,
including for the avoidance of doubt any entity that is required to become a
Guarantor after the Closing Date pursuant to the terms of any Note Document.
“Guaranteed Obligations” has the meaning given to it in Section 12.01.
“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement incurred by any
Note Party or any of its Subsidiaries not for speculative purposes and entered
into in the ordinary course of business.
“Hercules” means Hercules Capital, Inc., a Maryland corporation, as first lien
agent for Agent.
“Hero Program Indication” means the indication listed for item 5 of Schedule
1.01(a).
“Holder” has the meaning given to it in Section 8.05.
“IFRS” means the international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.


10

--------------------------------------------------------------------------------




“Immaterial Subsidiary” means any Subsidiary designated by Issuer as an
“Immaterial Subsidiary” provided that (i) as of the most recent fiscal quarter
of Parent, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 7.01, such
Subsidiary held less than five percent (5%) of Parent’s consolidated total
assets as of such date; provided that, if at any time the aggregate amount of
total assets attributable to all Subsidiaries that are Immaterial Subsidiaries
exceeds ten percent (10%) of Parent’s consolidated assets as of the end of any
such fiscal quarter, Issuer shall designate sufficient Subsidiaries as not being
“Immaterial Subsidiaries” to eliminate such excess.
“Indebtedness” means, as to any Person at a particular time, indebtedness of any
kind, without duplication, whether or not included as indebtedness or
liabilities in accordance with GAAP or IFRS, as applicable, including (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business,
deferred compensation and severance, pension, health and welfare retirement and
equivalent benefits to current or former employees, directors or managers of
such Person and its Subsidiaries); (d) indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse, (e) capital leases and synthetic lease
obligations; (f) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Disqualified Equity
Interests (other than obligations in respect of accrued but undeclared
dividends) and (g) all Contingent Obligations.
“Indemnified Person” has the meaning given to it in Section 6.03.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Note
Party under any Note Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indications” means the Liberty Program Indication, the Spirit Program
Indication and the Hero Program Indication.
“Insolvency Event” means, in relation to an entity that: (a) such entity shall
make an assignment for the benefit of creditors; (b) such entity shall be unable
to pay its debts as they become due, or be unable to pay or perform under the
Note Documents, or shall become insolvent or is deemed to, or is declared to, be
unable to pay its debts under any applicable law; (c) such entity shall file a
voluntary petition in bankruptcy; (d) such entity shall file any petition,
answer, or document seeking for itself any reorganization, arrangement,
examinership, administration, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation pertinent to such circumstances (other than pursuant to a
reorganization, arrangement, composition, readjustment, liquidation or
dissolution of a Note Party; provided that


11

--------------------------------------------------------------------------------




another Note party is the surviving entity); (e) such entity shall seek or
consent to or acquiesce in the appointment of any trustee, receiver, examiner,
administrator or liquidator of such entity or of all or any substantial part
(i.e., 33-1/3% or more) of the assets or property of such entity; (f) such
entity or its directors or majority shareholders shall take any action
initiating any of the foregoing actions described in clauses (a) through (f);
(g) (i) forty-five (45) days shall have expired after the commencement of an
involuntary action against such entity seeking reorganization, arrangement,
composition, receivership, examinership, administration, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of such entity
being stayed, (ii) a stay of any such order or proceedings shall thereafter be
set aside and the action setting it aside shall not be timely appealed, (iii)
such entity shall file any answer admitting or not contesting the material
allegations of a petition filed against such entity in any such proceedings,
(iv) the court in which such proceedings are pending shall enter a decree or
order granting the relief sought in any such proceedings, or (v) forty-five (45)
days shall have expired after the appointment, without the consent or
acquiescence of such entity of any trustee, receiver, administrator, examiner or
liquidator of such entity or of all or any substantial part of the properties of
such entity without such appointment being vacated; (h) such entity is dissolved
(other than pursuant to a consolidation, amalgamation or merger or a voluntary
liquidation or dissolution of an entity other than Parent into another Note
Party); (i) such entity institutes or has instituted against it, by a regulator,
supervisor or any similar official with primary insolvency, rehabilitative or
regulatory jurisdiction over it in the jurisdiction of its incorporation or
organization or the jurisdiction of its head or home office, a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation by it or such
regulator, supervisor or similar official; (j) such entity has instituted
against it a proceeding seeking a judgment of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation, and, in the case of any such proceeding or petition instituted or
presented against it, such proceeding or petition is instituted or presented by
a person or entity not described in paragraph (i) above and (i) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation, or (ii) is not dismissed,
discharged, stayed or restrained in each case within sixty (60) days of the
institution or presentation thereof; (k) such entity causes or is subject to any
event with respect to it which, under the applicable laws of any jurisdiction,
has an analogous effect to any of the events specified in paragraphs (a) to (i)
above; or (l) such entity takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts.


12

--------------------------------------------------------------------------------




“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, any Insolvency Event or any other bankruptcy or
insolvency law, including assignments for the benefit of creditors,
compositions, extensions generally with its creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.
“Intellectual Property” means all of each Note Party’s Copyrights; Trademarks;
Patents; Licenses; trade secrets and inventions; mask works; service marks,
designs, business names, data base rights, design rights, domain names, moral
rights, inventions, confidential information, know-how and other intellectual
property rights and interests whether registered or unregistered; each Note
Party’s applications therefor and reissues, extensions, or renewals thereof; and
each Note Party’s goodwill associated with any of the foregoing, together with
each Note Party’s rights to sue for past, present and future infringement of
Intellectual Property and the goodwill associated therewith.
“Intercreditor Agreement” is defined in the definition of Permitted
Indebtedness.
“Inventory” means “inventory” as defined in Article 9 of the UCC.
“Investment” means any beneficial ownership (including shares, stock,
partnership or limited liability company interests) of or in any Person, or any
loan, advance or capital contribution to any Person or the acquisition of all,
or substantially all, of the assets of another Person.
“Ireland” means the Republic of Ireland and “Irish” shall be construed
accordingly.
“Irish Security Documents” means the following documents each in a form and
substance reasonably satisfactory to Agent: (a) an Irish law governed debenture
over all of the assets (both present and future) of Myovant Ireland, (b) an
Irish law governed share charge over the entire issued share capital of Myovant
Ireland and (c) such other documents incidental to the foregoing as Agent may
reasonably determine.
“Irish Withholding Tax” means any Taxes imposed by way of deduction or
withholding pursuant to Irish law.
“Joinder Documents” means for each Subsidiary, a completed and executed (i)
Joinder Agreement in substantially the form attached hereto as Exhibit A, and
(ii) joinder documentation in form and substance reasonably satisfactory to
Agent joining such Subsidiary as a party under the Bermuda Security Documents,
English Security Documents, Irish Security Documents, Swiss Security Documents
or similar security documents under the relevant jurisdictions, as applicable,
with respect to Subsidiaries organized outside of the United States or any of
the foregoing jurisdictions.
“Liberty Program Indication” means the indication listed for items 1 and 2 of
Schedule 1.01(a).


13

--------------------------------------------------------------------------------




“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind, and
any other security interest or any other agreements or arrangement having a
similar effect, whether voluntarily incurred or arising by operation of law or
otherwise, against any property, any conditional sale or other title retention
agreement, and any lease in the nature of a security interest; provided that in
no event shall a license or an operating lease constitute a Lien.
“Material Adverse Effect” means (a) the occurrence of a Study Product Failure;
or (b) a material adverse effect upon: (i) the business, operations, properties,
assets or financial condition of the Note Parties and their Subsidiaries, taken
as a whole; (ii) the ability of the Note Parties, taken as a whole, to perform
or pay the Secured Obligations in accordance with the terms of the Note
Documents, or the ability of Agent or any Purchaser to enforce any of its rights
or remedies with respect to the Secured Obligations; or (iii) the Collateral or
Agent’s Liens on the Collateral or the priority of such Liens.
“Maximum Amount” has the meaning given to it in Section 11.22(a).
“Maximum Note Purchase Amount” means Sixty Million and No/100 Dollars
($60,000,000).
“Maximum Rate” has the meaning given to it in Section 2.02.
“Nominal Shares” means director’s qualifying shares or other shares required by
applicable laws to be owned by a Person other than the Issuer and/or one or more
of its Subsidiaries.
“Note Documents” means this Agreement, the Notes, the Account Control
Agreements, the Joinder Documents, the Disclosure Letter, all UCC Financing
Statements, the Pledge Agreement, the Foreign Security Documents, each
Intercreditor Agreement and any other documents executed in connection with the
Secured Obligations or the transactions contemplated hereby, as the same may
from time to time be amended, modified, supplemented or restated.
“Note Party” means Issuer and each Guarantor.
“Note Purchase Commitment” means as to any Purchaser, the obligation of such
Purchaser, if any, to purchase from Issuer Notes in a principal amount not to
exceed the amount set forth under the heading “Note Purchase Commitment”
opposite such Purchaser’s name on Schedule 1.01(b).
“Note Purchase Commitment Termination Date” means the earlier of (a) December
31, 2018, or (b) the date on which a Study Product Failure occurs.
“Note Purchase Shortfall Amount” has the meaning given to it in Section 2.01(a).


14

--------------------------------------------------------------------------------




“Notes” means the notes issued hereby by Issuer and purchased by the Purchasers,
in substantially the form attached hereto as Exhibit B.
“NYSE” means the New York Stock Exchange.
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Origination Fee” means Three Hundred Thousand Dollars ($300,000), which is
payable to the Purchasers on the first Purchase Date.
“Other Connection Taxes” means, with respect to any Purchaser, Taxes imposed as
a result of a present or former connection between such Purchaser and the
jurisdiction imposing such Tax (other than connections arising from such
Purchaser having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Note Document, or sold or assigned an interest in any Note or Note Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes (“Transfer Taxes”) that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Note Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than to the extent that such assignment occurs as a result of or in
connection with Section 2.10 (Mitigation Obligations)). For the avoidance of
doubt, “Other Taxes” shall not include (i) any Transfer Taxes arising from the
transfer, or agreement to transfer, any Note whatsoever other than to the extent
such transfer or agreement to transfer occurs as a result of or in connection
with Section 2.10 (Mitigation Obligations) or (ii) any Taxes imposed with
respect to the Common Shares.
“Participant” has the meaning given to it in Section 11.07(d)(i).
“Participant Register” has the meaning given to it in Section 11.07(d)(ii).
“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement any Note Party now holds or hereafter acquires any
interest.
“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America, Bermuda, the United
Kingdom, Ireland, Switzerland or any other country.


15

--------------------------------------------------------------------------------




“Permitted Acquisition” means any acquisition (including by way of merger or
license) by any Note Party of all or substantially all of the assets of another
Person, or of a division or line of business of another Person, or capital stock
of another Person, which is conducted in accordance with the following
requirements:
(a)    such acquisition is of a business or Person engaged in a line of business
similar, related, or complementary to lines of business of the Note Parties and
their Subsidiaries;
(b)    if such acquisition is structured as a stock acquisition, then the Person
so acquired shall either (i) become a wholly-owned Subsidiary of a Note Party or
of a Subsidiary and such Note Party shall comply, or cause such Subsidiary to
comply, with Section 7.13 hereof or (ii) such Person shall be merged with and
into a Note Party (with such Note Party being the surviving entity);
(c)    if such acquisition is structured as the acquisition of assets, such
assets shall be acquired by a Note Party;
(d)    Parent shall have delivered to Agent at least five (5) days prior to the
date of such acquisition, notice of such acquisition together with copies of
then-current drafts of all material documents relating to such acquisition, and,
to the extent available, historical financial statements for such acquired
entity, division or line of business, and pro forma financial information
demonstrating compliance with the covenant set forth in Section 7.16 hereof on a
pro forma basis;
(e)    both immediately before and immediately after such acquisition, no
default or Event of Default shall have occurred and be continuing; and
(f)    immediately after such acquisition, the Note Parties’ Unrestricted Cash
plus commitments for additional financings is greater than an amount equal to
the Note Parties’ projected cash burn (including for the avoidance of doubt all
costs – research, development or otherwise) for the six (6) month period ending
after the end of calendar month immediately after the consummation of such
acquisition (or if such acquisition is closed in multiple steps or “closings”,
then for each such step or “closing”), subject to calculation and documentation
certified by the Chief Financial Officer of Parent and verification by the Agent
in its reasonable discretion.


16

--------------------------------------------------------------------------------




“Permitted Convertible Debt Financing” means issuance by any Note Party of
senior unsecured convertible or exchangeable notes in an aggregate principal
amount of not more than Two Hundred Fifty Million Dollars ($250,000,000);
provided that such notes shall (a) be issued only after Issuer has requested and
purchases have been made hereunder equal to at least Forty-Five Million Dollars
($45,000,000), (b) be unsecured and not be guaranteed by any Subsidiary that is
not a Note Party hereunder, (c) not provide for (i) any scheduled payment or
mandatory prepayment of principal or (ii) have a scheduled maturity date or any
mandatory prepayments or redemptions of principal (other than customary change
of control, fundamental change or asset sale repurchase obligations and cash
payments in lieu of fractional shares upon the conversion or exchange thereof)
at the option of the holder thereof, in each case earlier than one hundred
eighty-one (181) days after the Stated Maturity Date, (d) contain usual and
customary subordination terms for underwritten offerings of senior subordinated
convertible notes (it being agreed that subordination terms substantially in the
form of Exhibit E shall be deemed usual and customary), (e) specifically
designate this Agreement and all Secured Obligations as “designated senior
indebtedness” or similar term so that the subordination terms referred to in
clause (d) of this definition specifically refer to such notes as being
subordinated to the Secured Obligations pursuant to such subordination terms and
(f) be convertible or exchangeable for ordinary shares of Parent, or cash,
ordinary shares of Parent, or any combination thereof at the option of Parent.


17

--------------------------------------------------------------------------------




“Permitted Indebtedness” means: (i) Indebtedness of any Note Party in favor of
the Purchasers or Agent arising under this Agreement or any other Note Document;
(ii) Indebtedness existing on the Closing Date which is disclosed in Schedule
P-1 to the Disclosure Letter; (iii) Indebtedness in an aggregate principal
amount not to exceed Two Million Five Hundred Thousand Dollars ($2,500,000) at
any time outstanding, secured by a Lien described in clause (vii) of the
definition of Permitted Liens provided that such Indebtedness does not exceed
the cost of the assets financed with such Indebtedness; (iv) Indebtedness to
trade creditors incurred in the ordinary course of business, (v) Indebtedness
incurred in the ordinary course of business with corporate credit cards; (vi)
Indebtedness (including intercompany Indebtedness) that constitutes a Permitted
Investment; (vii) Subordinated Indebtedness; (viii) reimbursement obligations in
connection with letters of credit and cash management services (including, for
the avoidance of doubt, credit cards, merchant cards, purchase cards and debit
cards) and issued on behalf of Issuer or a Subsidiary thereof in an aggregate
principal amount not to exceed Two Million Five Hundred Thousand Dollars
($2,500,000) at any time outstanding; (ix) Indebtedness secured by a Lien
described in clause (xi) of “Permitted Liens”; (x) other unsecured Indebtedness
in an aggregate principal amount not to exceed One Million Five Hundred Thousand
Dollars ($1,500,000) at any time outstanding; (xi) Permitted Convertible Debt
Financing; (xii) obligations under any Hedging Agreement; (xiii) Indebtedness
under one or more credit facilities in an aggregate principal amount not to
exceed Forty Million Dollars ($40,000,000) which may be secured by Liens on the
Collateral senior to the Liens granted to the Agent (“Permitted Senior Debt”);
provided that the lenders thereof or their representative or agent (as
applicable, the “Permitted Senior Debt Representative”) have executed and
delivered to Agent an intercreditor agreement in form and substance reasonably
satisfactory to the Agent (an “Intercreditor Agreement”); (xiv) Indebtedness
arising from agreements providing for earn-outs, milestones, royalties,
indemnification, adjustment of purchase price or similar obligations, or from
guaranties or performance bonds securing the performance of Parent or any of its
Subsidiaries pursuant to such agreements, in connection with Permitted
Acquisitions; and (xv) extensions, refinancings and renewals of any items of
Permitted Indebtedness, provided that the maturity thereof is not shortened and
principal amount is not increased or the terms modified to impose materially
more burdensome terms upon Issuer, the Note Parties or their Subsidiaries, as
the case may be, except to the extent of any premiums or penalties, accrued and
unpaid interest thereon and reasonable fees and expenses associated with such
extensions, refinancing and renewals.
“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule P-2 to the Disclosure Letter and any modification,
replacement, renewal or extension thereof (provided that the net investment
amount is not increased); (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least Five Hundred Million Dollars
($500,000,000) maturing no more than one year from the date of investment
therein, (d)


18

--------------------------------------------------------------------------------




money market accounts, (e) investments denominated in the currency of foreign
jurisdictions with a maturity of not more than one year from the date of
acquisition thereof which are substantially similar (including creditworthiness)
to the items specified in clauses (a) through (d) of this clause (ii) made in
the ordinary course of business, (f) securities of government sponsored entities
having ratings of at least AAA by Moody’s (or the then equivalent grade) or AAA
by S&P (or the then equivalent grade) as of the date of acquisition and having
maturities not more than one year from the date of acquisition thereof, (g) in
the case of Parent or any Foreign Subsidiary, other short-term investments that
are analogous to those referenced in the foregoing clauses (a) through (f), are
of comparable credit quality and are customarily used by the companies in the
jurisdiction of Parent or such Foreign Subsidiary for cash management purposes,
and (h) other Investments described in Parent’s investment policy as approved by
Agent in writing (it being understood that the investment policy provided to
Agent prior to the Closing Date shall be deemed approved in writing) and the
Board from time to time; (iii) (a) Investments in Note Parties, (b) Investments
in newly-formed Subsidiaries, provided that each such Subsidiary enters into
Joinder Documents within the time periods specified in Section 7.13 and executes
such other related documents as shall be reasonably requested by Agent, (c)
Investments in Subsidiaries constituting guarantees of obligations that do not
constitute Indebtedness and (d) other Investments in Subsidiaries that are not
Note Parties in an aggregate net amount not to exceed One Million Dollars
($1,000,000); (iv) equity derivatives and stock repurchases (including, without
limitation, by means of accelerated stock repurchases and forward purchases) as
permitted by Section 7.07, in each case provided that no Event of Default has
occurred, is continuing or would exist immediately after entry into the
agreement governing such derivatives or stock repurchases; (v) Investments
accepted in connection with Permitted Transfers; (vi) Investments (including
Indebtedness) (a) received in connection with the bankruptcy or reorganization
of customers or suppliers and in settlement of delinquent or doubtful
obligations of, and other disputes with, customers or suppliers arising in the
ordinary course of Issuer’s and its Subsidiaries’ business and (b) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; (vii)
Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business, provided that this subparagraph (vii) shall not
apply to Investments of Issuer in any Subsidiary; (viii) Investments consisting
of loans not involving the net transfer on a substantially contemporaneous basis
of cash proceeds to employees, officers or directors relating to the purchase of
shares of Parent pursuant to employee share or stock purchase plans or other
similar agreements approved by the Board; (ix) Investments consisting of travel
advances, relocation loans, and other loan advances (or guarantees thereof) to
employees, officers and directors in the ordinary course of business; (xi)
Investments consisting of Permitted Acquisitions and any Investments of any
Person in existence at the time such Person becomes a Subsidiary; provided such
Investment was not made in connection with or anticipation of such Person
becoming a Subsidiary and any modification, replacement, renewal or extension
thereof (provided that the net investment amount is not increased); (xii)
Hedging Agreements permitted under clause (xii) of the definition of Permitted
Indebtedness; and (xiv) additional Investments that do not exceed Two Million
Five Hundred Thousand Dollars ($2,500,000) in the aggregate net outstanding
amount.


19

--------------------------------------------------------------------------------




“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or the Purchasers; (ii) Liens existing on the Closing Date which are
disclosed in Schedule P-3 to the Disclosure Letter; (iii) Liens for Taxes, fees,
assessments or other governmental charges or levies, either not delinquent or
being contested in good faith by appropriate proceedings; provided that Issuer
maintains adequate reserves therefor in accordance with GAAP or IFRS, as
applicable (to the extent required thereby); (iv) Liens securing claims or
demands of materialmen, artisans, mechanics, carriers, warehousemen, landlords
and other like Persons arising in the ordinary course of business and imposed
without action of such parties; provided that the payment thereof is not yet
sixty (60) days past due; (v) Liens arising from judgments, decrees or
attachments in circumstances which do not constitute an Event of Default
hereunder; (vi) deposits to secure the performance of obligations (including by
way deposits to secure letters of credit issued to secure the same) under
commercial supply and/or manufacturing agreements and the following deposits, to
the extent made in the ordinary course of business: deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
Liens arising under ERISA or environmental Liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (vii) Liens on
Equipment, software, other intellectual property or other assets constituting
purchase money Liens and Liens in connection with capital leases securing
Indebtedness permitted in clause (iii) of “Permitted Indebtedness”; (viii) Liens
incurred in connection with Subordinated Indebtedness; (ix) leasehold interests
in leases or subleases and licenses or sublicenses granted in the ordinary
course of business and not interfering in any material respect with the business
of the licensor; (x) Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of custom duties that are promptly paid on
or before the date they become due; (xi) Liens on insurance proceeds securing
the payment of financed insurance premiums that are promptly paid on or before
the date they become due (provided that such Liens extend only to such insurance
proceeds and not to any other property or assets); (xii) statutory and common
law rights of set-off and other similar rights as to deposits of cash and
securities in favor of banks, other depository institutions and brokerage firms;
(xiii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property; (xiv) (A) Liens on Cash securing obligations permitted under clauses
(v) and/or (viii) of the definition of Permitted Indebtedness and (B) security
deposits in connection with real property leases, the combination of (A) and (B)
in an aggregate amount not to exceed Three Million Five Hundred Thousand Dollars
($3,500,000) at any time; (xv) other Liens in an aggregate amount not to exceed
One Million Dollars ($1,000,000) at any time; provided that such liens be
limited to specific assets and not all assets or substantially all assets of
Issuer; (xvi) Liens on the Collateral securing Indebtedness permitted in clause
(xiii) of “Permitted Indebtedness”; (xvii) Liens incurred in connection with


20

--------------------------------------------------------------------------------




sales, transfers, licenses, sublicenses, leases, subleases or other dispositions
of assets in the ordinary course of business and permitted by Section 7.08 and,
in connection therewith, customary rights and restrictions contained in
agreements relating to such transactions pending the completion thereof or
during the term thereof, and any option or other agreement to sell, transfer,
license, sublicense, lease, sublease or dispose of an asset permitted by Section
7.08; (xviii) Liens in favor of a Note Party; and (xviii) Liens incurred in
connection with the extension, renewal or refinancing of the Indebtedness
secured by Liens of the type described in clauses (i) through (xvi) above;
provided that any extension, renewal or replacement Lien shall be limited to the
property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced (as may have been reduced by
any payment thereon) does not increase, except to the extent of any premiums or
penalties, accrued and unpaid interest thereon and reasonable fees and expenses
associated with such extensions, refinancing and renewals.


21

--------------------------------------------------------------------------------




“Permitted Senior Debt” is defined in the definition of Permitted Indebtedness.
“Permitted Senior Debt Representative” is defined in the definition of Permitted
Indebtedness.
“Permitted Transfers” means (i) sales, transfers and other dispositions of
Inventory in the ordinary course of business, (ii) (a) non-exclusive inbound and
outbound licenses, sublicenses and similar arrangements for the use of
Intellectual Property and related assets in the ordinary course of business and
(b) other licenses and sublicenses that (1) could not result in a legal transfer
of title of the licensed property and (2) if in the field of women’s health, are
not exclusive as to territory as to the United States, (iii) sales, transfers
and other dispositions to Note Parties and sales, transfers and other
dispositions expressly permitted under Sections 7.05, 7.06 or 7.07, (iv) sales,
transfers and other dispositions constituting arms-length transactions of
worn-out, obsolete or surplus assets, (v) transfers of equipment or real
property to the extent that (a) such property is exchanged for credit against
the purchase price of similar replacement property or (b) the proceeds of such
transfer are reasonably promptly applied to the purchase price of such
replacement property, (vi) the surrender, waiver or settlement of contractual
rights in the ordinary course of business, or the surrender, waiver or
settlement of claims and litigation claims, whether or not in the ordinary
course of business; provided that if an Event of Default shall have occurred and
be continuing at the time of such surrender, waiver or settlement, “Permitted
Transfers” shall not include any surrender, waiver or settlement of any rights
and claims outside the ordinary course of business (not covered by independent
third party insurance as to which liability has not been rejected by such
insurance carrier) in an amount in excess of Two Million Dollars ($2,000,000),
(vii) the use of Cash subject to the restrictions and limitations set forth in
the Note Documents, and (viii) other transfers of assets having a fair market
value of not more than One Million Dollars ($1,000,000) in the aggregate in any
fiscal year.
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.
“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
between Myovant England and Agent, as the same may from time to time be amended,
restated, modified or otherwise supplemented.
“Pricing Supplement” means a pricing supplement substantially in the form of
Exhibit F, subject to such amendment or modification as may be required by the
Bermuda Stock Exchange to permit listing of the Notes thereon.
“Principal Market” means the NYSE and any other principal market or exchange on
which the Common Shares are listed or quoted for trading.


22

--------------------------------------------------------------------------------




“Products” means all products (including the Study Product), software, service
offerings, technical data or technology currently being designed, manufactured
or sold by any Note Party or which any Note Party intends to sell, license, or
distribute in the future including any products or service offerings under
development, collectively, together with all products, software, service
offerings, technical data or technology that have been sold, licensed or
distributed by any Note Party since its incorporation or formation.
“Purchase Date” means the issue date of any Note.
“Purchase Request” means a request to issue and sell Notes to the Purchasers
submitted by Issuer to Agent in substantially the form of Exhibit A to the
Disclosure Letter.
“Purchaser” has the meaning given to it in the preamble to this Agreement.
“Qualified Equity Interests” means Equity Interests that are not Disqualified
Equity Interests.
“Receivables” means (i) all of each Note Party’s Accounts, Instruments,
Documents, Chattel Paper, Supporting Obligations, letters of credit, proceeds of
any letter of credit, and Letter of Credit Rights, and (ii) all customer lists,
software, and business records related thereto.
“Redemption Charge” has the meaning given to it in Section 2.05(a).
“Register” has the meaning given to it in Section 11.07.
“Regulatory Approval” means, for the Study Product, any and all approvals
(including supplements, amendments, pre- and post-approvals), licenses,
registrations, or authorizations of any Governmental Authority (including any
pricing and reimbursement approvals, if required prior to sale in the applicable
country or group of countries) that are necessary for the marketing and sale of
a pharmaceutical product in a country or group of countries.
“Required Purchasers” means at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Notes then issued and outstanding.
“Rights Payment” has the meaning given to it in Section 3.01.
“Roivant” means, collectively, Roivant Sciences, Ltd. and its controlled
Affiliates (excluding the Parent and its direct and indirect Subsidiaries).
“Roivant Documents” has the meaning given to it in Section 5.06(b).
“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.


23

--------------------------------------------------------------------------------




“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Secured Obligations” means each Note Party’s obligations under this Agreement
(other than Section 8 hereof) and any Note Document, including any obligation to
pay any amount now owing or later arising.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Spirit Program Indication” means the indication listed for items 3 and 4 of
Schedule 1.01(a).
“Stated Interest Rate” means 15.0%.
“Stated Maturity Date” means October 16, 2023.
“Study Product” means Issuer’s gonadotropin-releasing hormone receptor
antagonist, commonly known as relugolix.
“Study Product Failure” means either (i) the early termination of each of the
Clinical Studies or (ii) each of the Clinical Studies for any Indication have
failed to achieve the primary endpoints identified in the protocol for such
Clinical Study.
“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
reasonable discretion.
“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which any Note Party owns or controls
50% or more of the outstanding voting securities, including each entity listed
on Schedule 5.15 to the Disclosure Letter.
“Swiss Guarantor” has the meaning set forth in Section 11.22.
“Swiss Obligor” means a Note Party which is incorporated in Switzerland or, if
different, is considered to be tax resident in Switzerland for Swiss Withholding
Tax purposes.


24

--------------------------------------------------------------------------------




“Swiss Federal Tax Administration” means the tax authorities referred to in
article 34 of the Swiss Withholding Tax Act.
“Swiss Security Documents” means the following documents, each in form and
substance reasonably satisfactory to Agent: (a) a quota pledge agreement between
Myovant England as pledgor and Hercules as pledgee, regarding the pledgor’s
quotas in Myovant Switzerland, (b) a bank account pledge agreement between
Myovant Switzerland as pledgor and Hercules as pledgee, regarding certain of the
pledgor’s bank accounts, (c) a security assignment agreement between Myovant
Switzerland as assignor and Hercules as assignee, regarding certain of the
assignor’s insurance receivables, intra-group receivables and trade receivables,
and (d) such other documents incidental to the foregoing documents as Agent may
reasonably determine necessary.
“Swiss Withholding Tax” means taxes imposed under the Swiss Withholding Tax Act.
“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by any Note
Party or in which any Note Party now holds or hereafter acquires any interest.
“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof, Bermuda,
the United Kingdom, Ireland, Switzerland or any other country or any political
subdivision thereof.
“Trading Day” means a day on which the Principal Market open for trading.
“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of New York; provided that, in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of New York, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
“UCC Collateral” has the meaning given to it in Section 3.01.


25

--------------------------------------------------------------------------------




“U.K.” means the United Kingdom.
“U.K. Withholding Tax” means any Taxes imposed by way of deduction or
withholding by the U.K.
“U.K. Pensions Regulator” means the body corporate known as the Pensions
Regulator and established by Part 1 of the U.K. Pensions Act 2004.
“Unrestricted Cash” means, as of any date of determination (a) Cash held by a
Note Party, in each case subject to an Account Control Agreement minus (b) the
amount of the Note Parties’ accounts payable under GAAP not paid after the 120th
day following the invoice date for such accounts payable.
“Upstream or Cross-Stream Secured Obligations” has the meaning set forth in
Section 11.22(a).
“VWAP” has the meaning given to it in Section 8.01.
“Withholding Agent” means Issuer and the Agent.
Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement or the Disclosure Letter, as applicable. Unless
otherwise specifically provided herein, any accounting term used in this
Agreement or the other Note Documents shall have the meaning customarily given
such term in accordance with GAAP or IFRS, as applicable, and all financial
computations hereunder shall be computed in accordance with GAAP or IFRS, as
applicable, consistently applied. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the audited financial statements for fiscal year ending March 31,
2016 for all purposes of this Agreement, notwithstanding any change in GAAP or
IFRS, as applicable, relating thereto, or the adoption of IFRS, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes. Unless otherwise defined herein or in the other Note Documents, terms
that are used herein or in the other Note Documents and defined in the UCC shall
have the meanings given to them in the UCC.
Notwithstanding anything herein to the contrary, any reference in any Note
Document to “first priority security interest”, “first priority Liens”,
“perfected security interest”, “perfected Liens” or terms with the equivalent
meaning shall be deemed to be followed by the phrase “(other than Permitted
Liens)”, and such perfection and priority shall be subject to the limitations
set forth in Section 14 and to the provisions of any applicable Intercreditor
Agreement.


26

--------------------------------------------------------------------------------




1.02    Currency Exchange. For purposes of any determination under this
Agreement measured in Dollars, all amounts incurred, outstanding or proposed to
be incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the spot rate for the purchase of Dollars for the applicable
foreign currency as published in The Wall Street Journal in the “Exchange Rates”
column under the heading “Currency Trading” or as made available by any other
source reasonably acceptable to the Agent on the date of such determination;
provided, however, that (a) for purposes of determining compliance with respect
to the amount of any Indebtedness, Transfer, Investment, transaction permitted
by Section 7.07 or judgment in a currency other than Dollars, no Default or
Event of Default shall be deemed to have occurred as a result of changes in
rates of exchange occurring after the time such Indebtedness is incurred, or
Asset Disposition, Investment or transaction permitted by Section 7.07 is made,
or such judgment entered, and (b) notwithstanding anything herein to the
contrary, nothing in this paragraph changes, modifies or alters the obligations
of any Note Party to pay all amounts owed hereunder in the Dollar amount
required hereunder notwithstanding any changes or other fluctuations with
respect to any currency exchanged into Dollars. No default or Event of Default
shall arise as a result of any limitation or threshold set forth in Dollars
being exceeded solely as a result of changes in currency exchange rates.
SECTION 2     THE NOTES
2.01    Note Purchases.
(a)    Purchases. Subject to the terms and conditions of this Agreement as
supplemented by each Pricing Supplement, the Issuer will issue and each
Purchaser will severally (and not jointly) purchase Notes in an aggregate
principal amount not to exceed its respective Note Purchase Commitment. Issuer
agrees to issue and sell to the Purchasers, and the Purchasers agree to
purchase, Six Million Dollars ($6,000,000) aggregate principal amount of Notes
on a date that is fifteen (15) Business Days after the Closing Date. The
aggregate outstanding principal amount of Notes may be up to the Maximum Note
Purchase Amount; provided that, on or prior to the Note Purchase Commitment
Termination Date, Issuer shall have issued and the Purchasers shall have
purchased an additional aggregate principal amount of Notes equal to at least
Twenty-Four Million Dollars $24,000,000. If Issuer has not requested that the
Purchasers purchase Notes in an aggregate principal amount of at least Thirty
Million Dollars ($30,000,000) on or before sixteen (16) Business Days prior to
the Note Purchase Commitment Termination Date, Issuer shall be obliged to issue
and be deemed to have requested that the Purchasers purchase Notes effective
sixteen (16) Business Days prior to the Note Purchase Commitment Termination
Date in an aggregate principal amount equal to the difference between Thirty
Million Dollars ($30,000,000) and the sum of all the principal amount of all
previously issued Notes as of such date (the “Note Purchase Shortfall Amount”),
and the Purchasers shall purchase Notes in an aggregate principal amount equal
to the Note Purchase Shortfall Amount one (1) Business Day prior to the Note
Purchase Commitment Termination Date, provided, however, if a Material Adverse
Effect or Study Product Failure has occurred or is reasonably likely to occur,
the Purchasers shall not be required to purchase any such Notes or make any
Equity Purchase pursuant to Section 8.01.


27

--------------------------------------------------------------------------------




(b)    Purchase Request. To request a Purchase, prior to the Note Purchase
Commitment Termination Date, Issuer shall complete, sign and deliver a Purchase
Request at least fifteen (15) Business Days before the requested Purchase Date
to Agent. Each Purchaser shall purchase Notes in the manner requested by the
Purchase Request; provided that (i) each of the conditions precedent to the
issuance and sale of such Notes is satisfied as of the requested Purchase Date;
and (ii) no Purchase Request shall be delivered and no Note shall be issued for
a nominal principal amount of less than $1,000,000.
(c)    Stated Interest Rate. The principal balance shall bear interest thereon
from such Purchase Date in an amount equal to the product of the outstanding
Notes’ principal balance multiplied by the Stated Interest Rate based on a year
consisting of 360 days, with interest computed daily based on the actual number
of days elapsed.
(d)    Payment. Issuer will pay 1/3 of the accrued but unpaid interest (i.e., 5%
of the 15%) on each Note on the first Business Day of each calendar quarter,
beginning the quarter after the applicable Purchase Date (such interest, the
“Current Pay Interest”). Issuer will pay the remaining accrued but unpaid
interest (i.e., 10% of the 15%) on each Note on a deferred basis with such
remaining interest due and payable by Issuer in cash upon the earlier of (i) the
Amortization Date, and (ii) the repayment in full (whether upon voluntary or
mandatory repayment or upon acceleration after an Event of Default). For the
avoidance of doubt, accrued but unpaid interest shall not compound or otherwise
be added to the outstanding principal balance of the Notes.
(e)    Issuer shall repay the aggregate principal balance of the Notes that is
outstanding on the day immediately preceding the Amortization Date in equal
quarterly installments of principal and Current Pay Interest beginning on the
Amortization Date and continuing on the first Business Day of each quarter
thereafter until the Notes are repaid. Any remaining outstanding principal
balance of the Notes, together with any and all accrued but unpaid interest
hereunder, shall be due and payable on the Stated Maturity Date. Subject to
Section 2.08, Issuer shall make all payments under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or defense.
(f)    Notwithstanding anything to the contrary herein, to the extent that the
Notes have not been listed and admitted to trading on the BSX (or another
recognized stock exchange within the meaning of Section 1005 Income Tax Act
2007) prior to the first scheduled interest payment date, the payment of any
amount of interest which would have been due and payable on such date shall be
deferred until the next Business Day after the earlier of the date that:
(i)
such Notes have been listed and admitted to trading on such stock exchange; and

(ii)
the Issuer has received confirmation in writing from such stock exchange that
such stock exchange will not grant permission for the Notes to be listed or
admitted to trading on such exchange; and



28

--------------------------------------------------------------------------------




(iii)
the second scheduled interest payment date.

2.02    Maximum Interest. Notwithstanding any provision in this Agreement or any
other Note Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of New York shall be deemed to be the laws relating
to permissible rates of interest on commercial loans) (the “Maximum Rate”). If a
court of competent jurisdiction shall finally determine that Issuer has actually
paid to a Purchaser an amount of interest in excess of the amount that would
have been payable if all of the Secured Obligations had at all times borne
interest at the Maximum Rate, then such excess interest actually paid by Issuer
shall be applied as follows: first, to the payment of the Secured Obligations
consisting of the outstanding principal; second, after all principal is repaid,
to the payment of the Purchasers’ accrued interest, costs, expenses,
professional fees and any other Secured Obligations; and third, after all
Secured Obligations are repaid, the excess (if any) shall be refunded to Issuer.
2.03    Default Interest. In the event any payment is not paid on the scheduled
payment date, an amount equal to five percent (5%) of the past due amount shall
be payable on demand. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees shall
bear interest at a rate per annum equal to the rate set forth in Section 2.01(c)
plus five percent (5%) per annum. In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.01(c) or
Section 2.03, as applicable.
2.04    [Reserved].
2.05    Redemption; Termination.
(a)    From and after October 16, 2019 (the “First Redemption Date”), at its
sole option upon at least seven (7) Business Days (or such shorter period as
agreed by Agent in writing) prior notice to Agent, Issuer may redeem all or any
portion greater than or equal to Five Million Dollars ($5,000,000) of the
outstanding Notes by paying the entire principal balance (or such portion
thereof), all accrued and unpaid interest with respect to the principal balance
being redeemed, plus all fees and other amounts owing under the Note Documents
at such time, together with a redemption charge equal to the following
percentage of the principal amount of the Notes being redeemed: if such Notes
are redeemed in any of the first twelve (12) months following the First
Redemption Date, 4.00%; after twelve (12) months but on or prior to twenty four
(24) months following the First Redemption Date, 2.50%; and thereafter, 1.00%
(each, a “Redemption Charge”). All redemptions proceeds shall be applied to such
Notes then issued and outstanding as the Purchasers may in their discretion
elect.
(b)    Issuer agrees that the Redemption Charge is a reasonable calculation of
the Purchasers’ lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early redemption of the Notes.


29

--------------------------------------------------------------------------------




(c)    Upon the occurrence of a Change in Control (i) prior to the First
Redemption Date, Issuer may, or the Required Purchasers may require Issuer to,
redeem the outstanding amount of all principal and accrued interest of all Notes
plus all other fees and amounts owing under the Note Documents through the date
of the occurrence of such Change in Control, including a redemption charge equal
to 5.00% of the principal amount of the Notes then outstanding, or (ii) from and
after the First Redemption Date, Issuer may, or the Required Purchasers may
require Issuer to, redeem the outstanding amount of all principal and accrued
interest of all Notes plus all other fees and amounts owing under the Note
Documents through the redemption date and the applicable Redemption Charge.
(d)    Notwithstanding the foregoing, Agent and the Required Purchasers agree to
waive the Redemption Charge if Agent and the Required Purchasers or any
affiliate of Agent or the Required Purchasers (each in its sole discretion)
agree in writing to refinance the Notes prior to the Maturity Date.
(e)    In connection with any redemption of all outstanding Notes or if
otherwise no Notes are outstanding, Issuer may terminate this Agreement by
written notice to Agent and the Purchasers, whereupon the Note Purchase
Commitments shall terminate.
2.06    Notes. On the Closing Date and on each subsequent issuance of Notes
pursuant to a Purchase Request, Issuer shall execute and deliver to each
Purchaser (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Purchaser pursuant to Section 11.14) (promptly
after the Issuer’s receipt of such notice) a Note or Notes registered in the
name of the relevant Purchaser and/or their assignee. The terms of this
Agreement shall be incorporated by reference into the Notes as if set forth
therein and, in the event of any conflict between the terms of this Agreement
and the Notes, the terms of this Agreement shall control.
2.07    Pro Rata Treatment. Each payment (including redemption) on account of
any fee and any reduction of the Notes shall be made pro rata according to the
Note Purchase Commitments of the relevant Purchaser.
2.08    Taxes.
(a)    Defined Terms. For purposes of this Section 2.08, the term “applicable
law” includes FATCA.


30

--------------------------------------------------------------------------------




(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Note Party under any Note Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding in the minimum amount required
by law and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Note Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) each Purchaser or Agent, as applicable, receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(c)    Payment of Other Taxes by the Note Parties. The Note Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent, timely reimburse it for the payment of, any Other
Taxes.
(d)    Indemnification by the Note Parties. The Note Parties shall jointly and
severally indemnify each Purchaser or Agent, as applicable, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Purchaser or Agent, as applicable,
or required to be withheld or deducted from a payment to such Purchaser or
Agent, as applicable, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Issuer by a Purchaser (with
a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Purchaser, shall be conclusive absent manifest error.
(e)    Indemnification by the Purchasers. Each Purchaser shall severally
indemnify the Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Purchaser (but only to the extent that
any Note Party has not already indemnified the Agent for such Indemnified Taxes
and without limiting the obligation of the Note Parties to do so) and (ii) any
Excluded Taxes attributable to such Purchaser, in each case, that are payable or
paid by the Agent in connection with any Note Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Purchaser by the Agent shall be conclusive absent manifest error. Each
Purchaser hereby authorizes the Agent to set off and apply any and all amounts
at any time owing to such Purchaser under any Note Document or otherwise payable
by the Agent to the Purchaser from any other source against any amount due to
the Agent under this paragraph (e).


31

--------------------------------------------------------------------------------




(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Note Party to a Governmental Authority pursuant to this Section 2.08,
such Note Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(g)    Status of Purchasers.
(i)    Any Purchaser that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Note Document shall
deliver to Issuer and the Agent, at the time or times reasonably requested by
Issuer or the Agent (or, with respect to U.K. Withholding Taxes, deliver to
Issuer and the Agent or submit to the appropriate Governmental Authority within
twenty (20) days after a written request by the Issuer or the Agent), such
properly completed and executed documentation reasonably requested by Issuer or
the Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding (to the extent legally possible). In addition, any
Purchaser, if requested by the Issuer or the Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Issuer or the
Agent as will enable the Issuer or the Agent to determine whether or not such
Purchaser is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than the documentation described in Section 2.08(g)(iii)
below) shall not be required if in the Purchasers’ reasonable judgment such
completion, execution or submission would subject such Purchaser to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Purchaser. Upon the reasonable request of the Issuer
or the Agent, any Purchaser shall update any form or certification previously
delivered pursuant to this Section 2.08(g). If any form or certification
previously delivered pursuant to this Section 2.08(g) expires or becomes
obsolete or inaccurate in any respect with respect to a Purchaser, such
Purchaser shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Issuer and the Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.
(ii)    Notwithstanding anything to the contrary herein, a Purchaser shall be
deemed to have satisfied the requirements of Section 2.08(g) if no U.K.
Withholding Tax is required to be withheld or deducted under a payment made
under a Note Document due to the application of the quoted Eurobond exemption in
Section 882 Income Tax 2007. For the avoidance of doubt and notwithstanding
anything to the contrary herein, none of the Purchasers as at the date of this
Agreement shall be required to comply with Section 2.08(g) for the purposes of
U.K. Withholding Tax prior to the application of the aforementioned quoted
Eurobond exemption so far as the Issuer is applying to list the Notes on the BSX
(or another recognised stock exchange within the meaning of Section 1005 Income
Tax Act 2007).


32

--------------------------------------------------------------------------------




(iii)    If a payment made to a Purchaser under any Note Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Purchaser were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Purchaser shall deliver to Issuer and Agent at the time or times prescribed by
law and at such time or times reasonably requested by Issuer or Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Issuer or Agent as may be necessary for Issuer and Agent to comply
with their obligations under FATCA and to determine that such Purchaser has
complied with such Purchaser’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Each Purchaser agrees that if
it becomes aware that any form or certification it previously delivered has
expired or become obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Issuer and Agent in writing of its
legal inability to do so.
(iv)    To the extent that interest payable by the Issuer (or any intra-group
loans) becomes subject to Swiss Withholding Tax, each relevant Purchaser and the
Issuer shall reasonably co-operate in completing any procedural formalities
(including submitting forms and documents required by the appropriate
Governmental Authority) to the extent possible and necessary for the Issuer to
obtain authorization (i) to make interest payments without them being subject to
the Swiss Withholding Tax or (ii) to being subject to Swiss Withholding Tax at a
rate reduced under any applicable double taxation treaty.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.08 (including by
the payment of additional amounts pursuant to this Section 2.08), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


33

--------------------------------------------------------------------------------




(i)    [Reserved.]
(j)    Increased Costs. If any Change in Law shall subject any Purchaser or the
Agent to any Taxes (other than (i) Indemnified Taxes, (ii) Taxes described in
clauses (b) through (g) of the definition of Excluded Taxes and (iii) Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes) on its Notes,
Note Purchase Commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, and the result of any of the
foregoing shall be to increase the cost to such Purchaser or the Agent of
making, converting to, continuing or maintaining any Note or of maintaining its
obligation to make any such Note, or to reduce the amount of any sum received or
receivable by such Purchaser or the Agent hereunder (whether of principal,
interest or any other amount) then, upon request of such Purchaser or the Agent,
Issuer will pay to such Purchaser or Agent, as the case may be, such additional
amount or amounts as will compensate such Purchaser or Agent, as the case may
be, for such additional costs incurred or reduction suffered.
(k)    Survival. Each party’s obligations under this Section 2.08 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Purchaser, the termination of the Note Purchase Commitment
and the repayment, satisfaction or discharge of all obligations under any Note
Document.
(l)    Irish Guarantee payments by Myovant Ireland. Notwithstanding anything to
the contrary in this Agreement, if any payment by or on behalf of Myovant
Ireland pursuant to Section 12 is subject to Irish Withholding Taxes, then:
(i)    such payment shall be increased as necessary so that after such deduction
or withholding has been made, the Purchaser or Agent, as applicable, receives an
amount equal to the sum it would have received had no such deduction or
withholding been made; and
(ii)    a Purchaser entitled to receipt of such payment shall co-operate with
Myovant Ireland in complying with Section 2.08(g) and Section 2.08(h) but only
to the extent that: it is legally possible for it to claim the relevant
exemption or reduction from Irish Withholding Taxes and comply with the
provisions contained in those Sections; and provided that such co-operation and
compliance is at Myovant Ireland’s sole cost and expense.
2.09    Fees.
(a)    Administration Fee. Issuer agrees to pay to the Agent, for its own
account, the Administration Fee. The first Administration Fee will be due on the
first Purchase Date hereunder and thereafter on each subsequent anniversary of
such date.
(b)    Origination Fee. Issuer agrees to pay to the Agent, for its own account,
the Origination Fee. The Origination Fee will be due on the first Purchase Date
hereunder.


34

--------------------------------------------------------------------------------




(c)    All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Agent.
2.10    Mitigation Obligations. (a) If any Purchaser requests compensation under
Section 2.08(j) or if any Issuer or Guarantor is required to pay any additional
amount to any Purchaser or any Governmental Authority for the account of any
Purchaser pursuant to Section 2.08, then such Purchaser shall, in consultation
with the Issuer, use reasonable efforts to designate a different lending office
for funding or booking its Notes hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Purchaser, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.08 in the future and
(ii) would not subject such Purchaser to any material unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Purchaser.
The Issuer hereby agrees to pay all costs and expenses reasonably incurred by
any Purchaser in connection with any such designation or assignment.
(b)    If (i) any Purchaser requests compensation under Section 2.08(j) or (ii)
the Issuer is required to pay any additional amount to any Purchaser or any
Governmental Authority for the account of any Purchaser pursuant to Section
2.08, provided that no Event of Default shall have occurred and be continuing,
then the Issuer may, at its sole expense and effort, upon notice to such
Purchaser and the Agent, require such Purchaser to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.07), all its interests, rights and obligations under the Note
Documents to an assignee that shall assume such obligations (which assignee may
be another Purchaser, if a Purchaser accepts such assignment); provided that (i)
the Issuer shall have received the prior written consent of the Agent, which
consent shall not unreasonably be withheld, (ii) such Purchaser shall have
received payment of an amount equal to the outstanding principal of its Notes,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Issuer, which shall be payable and calculated
as if the Issuer were making a redemption to such assigning Purchaser), (iii) in
the case of any such assignment resulting from a claim for compensation or
payments required to be made under Section 2.08(j), such assignment will result
in a reduction in such compensation or payments and (iv) such assignment does
not conflict with applicable law. A Purchaser shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Purchaser or otherwise, the circumstances entitling the Issuer to require
such assignment and delegation cease to apply.
(c)    If (i) any Purchaser requests compensation under Section 2.08(j) or (ii)
the Issuer is required to pay any additional amount to any Purchaser or any
Governmental Authority for the account of any Purchaser pursuant to Section
2.08, then the Issuer and the Agent, in consultation with the Purchasers, hereby
agree to permit, at the Issuer’s sole expense, the transfer of the Secured
Obligations (including the Notes) from the Issuer to another Note Party or to
use commercially reasonable efforts to restructure the Note Purchases (which may
include a redemption without penalty or premium coupled with a concurrent
refinancing of the Purchases through another Note Party) in a manner that (i)
would eliminate or reduce amounts payable pursuant to Section 2.08 and (ii)
would not subject any Purchaser to any material unreimbursed cost or expense
that would otherwise be materially disadvantageous to any Purchaser.


35

--------------------------------------------------------------------------------




(d)    Section 2.10 does not in any way limit the obligation of any Note Party
under the Note Documents.
2.11    CUSIP Numbers. The Issuer in issuing the Notes may use “CUSIP” numbers
(if then generally in use), and, if so, the Agent shall use “CUSIP” numbers in
all notices issued to the Purchasers as a convenience to the Purchasers;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or on such notice and
that reliance may be placed only on the other identification numbers printed on
the Notes. The Issuer shall promptly notify the Agent in writing of any change
in the “CUSIP” numbers.
SECTION 3     SECURITY INTEREST
3.01    As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations (including the
Notes), each Note Party grants to Agent a security interest in all of such Note
Party’s right, title, and interest in and to the following personal property
whether now owned or hereafter acquired (collectively, the “UCC Collateral”):
(a) Receivables; (b) Equipment; (c) Fixtures; (d) General Intangibles (other
than Intellectual Property); (e) Inventory; (f) Investment Property; (g) Deposit
Accounts; (h) Cash; (i) Goods; and (j) all other tangible and intangible
personal property (other than Intellectual Property) of such Note Party whether
now or hereafter owned or existing, leased, consigned by or to, or acquired by,
such Note Party and wherever located, and any of such Note Party’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the UCC Collateral shall include all
Accounts and General Intangibles that consist of rights to payment and proceeds
from the sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the UCC Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment.
3.02    Notwithstanding the broad grant of the security interest set forth in
Section 3.01, above, the UCC Collateral shall not include any Excluded Assets.


36

--------------------------------------------------------------------------------




3.03    If this Agreement is terminated in accordance with its terms, Agent’s
Lien in the Collateral shall continue until the Secured Obligations (other than
inchoate indemnity obligations) are paid in full in accordance with the terms of
this Agreement. At such time, the Collateral shall be released from the Liens
created hereby, this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Agent, the Purchasers and each Note
Party hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
automatically revert to the Note Parties. In addition, in connection with any
Permitted Transfer of Collateral, the Agent hereby agrees to release such Liens
and to deliver such instruments and perform such acts as are necessary to effect
such release at the request and expense of any Note Party. Furthermore, at the
request of any Note Party, the Agent shall enter into (i) customary
non-disturbance or similar agreements in connection with the licensing of
Intellectual Property permitted pursuant to the terms of this Agreement and (ii)
intercreditor agreements with respect to Indebtedness of a Note Party permitted
under clause (xiii) of the definition of “Permitted Indebtedness” providing for
the Liens of the Agent to be subordinated to such Indebtedness on terms
customary for second-lien financings. Agent shall execute such documents, return
any Collateral held by Agent hereunder and take such other steps as are
reasonably necessary to accomplish the foregoing, all at the Note Parties’ sole
cost and expense.
3.04    Parent, Myovant England, Myovant Ireland and Myovant Switzerland have
entered into the Bermuda Security Documents, English Security Documents, Irish
Security Documents and/or Swiss Security Documents in each case pursuant to
which they have granted security interests in, to and under the collateral
described therein (such collateral, collectively, the “Foreign Collateral”, and
with the UCC Collateral, collectively, the “Collateral”) in favor of Agent for
the benefit of the Purchasers.
SECTION 4     CONDITIONS PRECEDENT TO NOTE PURCHASES
The obligations of Purchasers to purchase the Notes hereunder are subject to the
satisfaction by Issuer of the following conditions:
4.01    Closing Date. On or prior to the Closing Date, Issuer shall have
delivered to Agent the following (other than as provided in Schedule 4.04 to the
Disclosure Letter):
(a)    executed copies of the Note Documents, a legal opinion of each of Note
Party’s Bermudian, Swiss, and United States counsel and a legal opinion of
Agent’s English and Irish counsel, and all other documents and instruments
reasonably required by Agent to effectuate the transactions contemplated hereby
or to create and perfect the Liens of Agent with respect to all Collateral, in
all cases in form and substance reasonably acceptable to Agent;


37

--------------------------------------------------------------------------------




(b)    certified copy of resolutions of each of the Note Parties’ respective
boards of directors (and shareholder, with respect to Myovant England and
Myovant Ireland) evidencing (i) approval of (A) the Note and other transactions
evidenced by the Note Documents and (B) with respect to Parent, the Equity
Purchase and transactions evidenced thereby; (ii) authorizing a specified person
or persons to execute the Note Documents to which it is a party on its behalf
and (iii) authorizing a specified person or persons, on its behalf, to sign
and/or dispatch all documents and notices (including, if relevant, any Purchase
Request or other relevant notice) to be signed and/or dispatched by it under or
in connection with the Note Documents to which it is a party;
(c)    certificates (as customary in the jurisdiction of Myovant England and
Myovant Ireland and containing specimen signatures) of a director confirming
that guaranteeing or securing the Notes would not cause any guaranteeing or
similar limit binding on Myovant England or Myovant Ireland to be exceeded and
certifying that each copy document relating to it specified in this Section 4,
is correct, complete and the original of such copy document, is in full force
and effect and has not been amended or superseded as at a date no earlier than
the Closing Date;
(d)    with respect to Myovant England, whose shares are the subject of the
English Security Documents, either:
(i)    a certificate of an authorized signatory of the Parent certifying that:
1.
the Parent has complied within the relevant timeframe with any notice it has
received pursuant to Part 21A of the Companies Act 2006 from Myovant England;
and

2.
no “warning notice” or “restrictions notice” (in each case as defined in
Schedule 1B of the Companies Act 2006) has been issued in respect of those
shares,

together with a copy of the “PSC register” (within the meaning of section
790C(10) of the Companies Act 2006) of Myovant England, which is certified by an
authorized signatory of the Parent to be correct, complete and not amended or
superseded as at a date no earlier than the date of this Agreement; or
(ii)    a certificate of an authorized signatory of the Parent certifying that
Myovant England is not required to comply with Part 21A of the Companies Act
2006.
(e)    certified copies of the constitutional documents and the bylaws (or local
law equivalent thereof), as amended through the Closing Date, of each Note
Party;


38

--------------------------------------------------------------------------------




(f)    (if applicable) a certificate of good standing or compliance (or
insolvency search) for each Note Party from its jurisdiction of organization and
similar certificates from all other jurisdictions in which it does business and
where the failure to be qualified would have a Material Adverse Effect;
(g)    a Purchase Request for the purchase of Notes in an aggregate principal
amount of at least Six Million Dollars ($6,000,000) pursuant to Section 2.01(b),
duly executed by Issuer’s Chief Executive Officer, Chief Financial Officer or
any other duly authorized officer or director;
(h)    the Note Parties shall have paid all fees and expenses due and payable to
the Agent hereunder on the Closing Date, including any such fees set forth in
Section 2.09;
(i)    all share certificates, transfers and stock transfer forms or equivalent
duly executed by the relevant Note Party in blank in relation to the assets
subject to or expressed to be subject to a Lien and other documents of title to
be provided under the Note Documents;
(j)    documentation to the satisfaction of Agent’s advisors that the Note
Documents and the transactions contemplated thereby do not breach sections 678
or 679 of the Companies Act 2006, sections 82 or 239 of the Companies Act, 2014
of Ireland or any equivalent legislation in other jurisdictions; and
(k)    such other documents as Agent may reasonably request.
4.02    All Purchases. On or prior to each Purchase Date:
(a)    Agent shall have received an Purchase Request for the relevant Notes as
required by Section 2.01(b), each duly executed by Issuer’s Chief Executive
Officer, Chief Financial Officer or any other duly authorized officer or
director;
(b)    the representations and warranties set forth in this Agreement, including
those set forth in Exhibit D hereto, shall be true and correct in all material
respects on and as of the Purchase Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date;
(c)    the Note Parties shall be in compliance with all the terms and provisions
set forth herein and in each other Note Document on its part to be observed or
performed, and at the time of and immediately after such purchase no Event of
Default shall have occurred and be continuing;


39

--------------------------------------------------------------------------------




(d)    except for any Purchases occurring on the initial Purchase Date, Issuer
shall (i) on the date of the relevant Purchase Request, have applied for the
listing of the Notes to be issued on the Bermuda Stock Exchange (the “BSX”) by
the submission of a Pricing Supplement to the BSX; and (ii) have ensured that
all information disclosed in any prospectus filed with the BSX for the purpose
of listing the Notes remains accurate, up to date and, when read together with
any relevant Pricing Supplement, provides the Purchaser with the full terms and
conditions of the relevant Notes; provided that Issuer may waive the condition
set forth in this Section 4.02(d) on or prior to any Purchase Date; and
(e)    Each Purchase Request shall be deemed to constitute a representation and
warranty by Issuer on the relevant Purchase Date as to the matters specified in
paragraphs (b), (c) and (d) of this Section 4.02 and as to the matters set forth
in the Purchase Request.
4.03    No Default. As of the Closing Date and each Purchase Date, (i) no fact
or condition exists that would (or would, with the passage of time, the giving
of notice, or both) constitute an Event of Default, (ii) no event that has had
or would reasonably be expected to have a Material Adverse Effect has occurred
and is continuing, (iii) no Governmental Authority shall have imposed or
communicated its intent to impose, a suspension or clinical hold on all of the
Clinical Studies, and (iv) the Note Parties shall not have suspended, or have an
intention to suspend, all of the Clinical Studies.
4.04    Post-Closing Deliverables. Each Note Party agrees to deliver all items
as set forth under Schedule 4.04 to the Disclosure Letter.
SECTION 5     REPRESENTATIONS AND WARRANTIES OF THE NOTE PARTIES
Each Note Party represents and warrants that:
5.01    Corporate Status. Each Note Party is duly incorporated and/or organized,
legally existing and in good standing under the laws of its jurisdiction of
incorporation or organization, as applicable, and is duly qualified as a foreign
corporation or other entity, as applicable, in all jurisdictions in which the
nature of its business or location of its properties require such qualifications
and where the failure to be qualified would reasonably be expected to have a
Material Adverse Effect. Each Note Party’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit B
to the Disclosure Letter, as may be updated by the Note Parties in a written
notice (including any Compliance Certificate) provided to Agent after the
Closing Date.
5.02    Collateral. Each Note Party has good and valid rights in or power to
transfer the Collateral owned by it and title to the Collateral with which it
has purported to grant a security interest hereunder, free of all Liens, except
for Permitted Liens. Each Note Party has the power and authority to grant to
Agent a Lien in the Collateral as security for the Secured Obligations.


40

--------------------------------------------------------------------------------




5.03    Consents. Each Note Party’s execution, delivery and performance of this
Agreement and all other Note Documents, and Parent’s consummation of the Equity
Purchase, (i) have been duly authorized by all necessary corporate action of
such Note Party, (ii) will not result in the creation or imposition of any Lien
upon the Collateral, other than Permitted Liens and the Liens created by this
Agreement and the other Note Documents, (iii) do not violate any provisions of
such Note Party’s constitutional documents, or other organizational or governing
documents (as applicable), bylaws, or any law, regulation, order, injunction,
judgment, decree or writ to which such Note Party is subject and (iv) except as
described on Schedule 5.03 to the Disclosure Letter, do not violate any material
contract or material agreement or require the consent or approval of any other
Person which has not already been obtained. The individual or individuals
executing the Note Documents are duly authorized to do so.
5.04    Material Adverse Effect. No event that has had or would reasonably be
expected to have a Material Adverse Effect has occurred and is continuing. No
Note Party is aware of any event likely to occur that is reasonably expected to
result in a Material Adverse Effect.
5.05    Actions Before Governmental Authorities. There are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of any Note Party, threatened in writing against
any Note Party or its property, that is reasonably expected to result in a
Material Adverse Effect.
5.06    Compliance with Laws; Affiliate Transactions.
(a)    No Note Party nor any of its Subsidiaries is in violation in any material
respect of any law, rule or regulation, or in default in any material respect
with respect to any judgment, writ, injunction or decree of any Governmental
Authority.
(b)    Schedule 5.06(b) to the Disclosure Letter is a true, complete and correct
(as of the Closing Date) list of all material agreements and contracts between
any Note Party (or any of its Subsidiaries) and Roivant (the “Roivant
Documents”). No Note Party is in default in any material manner under any
provision of any agreement or instrument evidencing material Indebtedness, or
any other material agreement to which it is a party or by which it is bound,
including the Roivant Documents, and, to the knowledge of any Note Party with
respect to any Person other than any Note Party or its Subsidiaries, no event of
default or event that with the passage of time would result in an event of
default exists under any agreement or instrument evidencing material
Indebtedness.


41

--------------------------------------------------------------------------------




(c)    No Note Party, any of its Subsidiaries, or to any Note Party’s knowledge
any of its or its Subsidiaries’ Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person. No Note Party, nor any of its Subsidiaries, or to the knowledge of any
Note Party, any of their Affiliates or agents, acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement, (A)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (B)
deals in, or otherwise engages in any transaction relating to, any property or
interest in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law. None of the funds to be provided
under this Agreement will be used, directly or indirectly, (1) for any
activities in violation of any applicable anti-money laundering, economic
sanctions and anti-bribery laws and regulations laws and regulations, including
the Anti-Bribery Laws, or (2) for any payment to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
(d)    Except as set forth on Schedule 5.06(d) to the Disclosure Letter, each
Note Party implemented and maintains in effect policies and procedures to the
extent necessary to ensure compliance by each Note Party, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and Parent, its Subsidiaries and their respective
officers and employees and to the knowledge of Parent, its Subsidiaries and
their respective directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.
(e)    No Note Party nor any of its Subsidiaries or any of their respective
directors, officers or employees, is a Sanctioned Person. No Note, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.
(f)    No Note Party’s nor any of its Subsidiaries’ properties or assets has
been used by such Note Party or such Subsidiary or, to any Note Party’s
knowledge, by previous Persons, in disposing, producing, storing, treating, or
transporting any hazardous substance other than in material compliance with
applicable laws.
(g)    Each Note Party and each of its Subsidiaries has obtained all material
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted.


42

--------------------------------------------------------------------------------




5.07    Investment Company Act. No Note Party nor any of its Subsidiaries is
required to register as an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended. No
Note Party nor any of its Subsidiaries is engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors). No Note Party nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005.
5.08    Information Correct and Current. No written information, report,
Purchase Request, financial statement, exhibit or schedule furnished, by or on
behalf of any Note Party to Agent in connection with any Note Document or
included therein or delivered pursuant thereto contained, or, when taken as a
whole, contains or will contain any material misstatement of fact or, when taken
together with all other such written information or documents, omitted, omits or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were, are or will be made,
not materially misleading at the time such statement was made or deemed made.
Additionally, any and all financial or business projections provided by the Note
Parties to Agent, whether prior to or after the Closing Date, shall be (i)
provided in good faith and based on the most current data and information
available to the Note Parties at the time prepared and (ii) the most current of
such projections provided to the Board (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Note Parties, that no assurance is given
that any particular projections will be realized, that actual results may
differ).
5.09    Tax Matters.
(a)    Except as described on Schedule 5.09 to the Disclosure Letter and except
those being contested in good faith with adequate reserves under GAAP or IFRS,
as applicable, (a) each Note Party has filed all material federal, state and
local tax returns that it is required to file (giving effect to all available
extensions), (b) each Note Party has duly paid or fully reserved for all
material taxes or installments thereof (including any interest or penalties) as
and when due, or which have or may become due pursuant to such returns, and (c)
each Note Party has paid or fully reserved for any material tax assessment
received by it which remains unpaid, if any (including any taxes being contested
in good faith and by appropriate proceedings).
(b)    The Issuer is not a tax resident in Switzerland within the meaning
Article 9(1) of the Swiss Withholding Tax Act.
(c)    There is no stamp duty or similar taxes payable on the issue or transfer
of the Notes and Common Shares under current United Kingdom tax law provided
that neither an instrument of transfer in respect of such Notes and/or Common
Shares is executed in the United Kingdom by any person (other than the Issuer)
nor is the instrument of transfer in respect of such Notes and/or Common Shares
brought into the United Kingdom by any person (other than the Issuer).


43

--------------------------------------------------------------------------------




5.10    Intellectual Property Claims. Except as described on Schedule 5.10 to
the Disclosure Letter, (a) each of the material Copyrights, Trademarks and
Patents is valid and enforceable and (b) no material part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part. Exhibit
C to the Disclosure Letter is a true, correct and complete list of each of the
Note Parties’ Patents, registered Trademarks, registered Copyrights, and
material agreements under which a Note Party licenses Intellectual Property from
third parties (other than shrink-wrap software licenses), together with
application or registration numbers, as applicable, owned by a Note Party, in
each case as relates to the Study Product as of the Closing Date. The Note
Parties are not in material breach of, nor have the Note Parties failed to
perform any material obligations under, any of the foregoing contracts, licenses
or agreements and, except as disclosed to the Purchasers, to the Note Parties’
knowledge, no third party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations
thereunder.
5.11    Intellectual Property. Except as described on Schedule 5.11 to the
Disclosure Letter the Note Parties have all material rights with respect to
Intellectual Property necessary or material in the operation or conduct of the
Note Parties’ business as currently conducted and proposed to be conducted by
Note Parties. Without limiting the generality of the foregoing, and in the case
of Licenses, except for restrictions that are unenforceable under Article 9 of
the UCC or other applicable law, the Note Parties have the right, to the extent
required to operate their business, to freely transfer, license or assign
Intellectual Property necessary or material in the operation or conduct of their
business as currently conducted and proposed to be conducted by them, without
condition, restriction or payment of any kind (other than license payments in
the ordinary course of business) to any third party.


44

--------------------------------------------------------------------------------




5.12    Products. Except as described on Schedule 5.12 to the Disclosure Letter,
no material Intellectual Property owned by any Note Party or Issuer Product has
been or is subject to any actual or, to the knowledge of the Note Parties,
threatened in writing litigation, proceeding (including any proceeding in the
United States Patent and Trademark Office or any corresponding foreign office or
agency) or outstanding decree, order, judgment, settlement agreement or
stipulation that restricts in any material manner such Note Party’s use,
transfer or licensing thereof or that may affect the validity, use or
enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates any Note Party to grant licenses or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of the Note Parties or Products, except where such
decree, order, judgment, agreement, stipulation or award would not reasonably be
expected to have a Material Adverse Effect. No Note Party has received any
written notice or claim, or, to the knowledge of the Note Parties, oral notice
or claim, challenging or questioning their ownership in any Intellectual
Property (or written notice of any claim challenging or questioning the
ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto nor, to the Note Parties’ knowledge, is there a reasonable
basis for any such claim in each case to where such notice or claim would
reasonably be expected to have a Material Adverse Effect. To Note Parties’
knowledge, no Note Party’s use of its Intellectual Property or the production
and sale of Products infringes the valid Intellectual Property or other rights
of others in any material respect.
5.13    Financial Accounts. Exhibit D to the Disclosure Letter, as may be
updated by Note Parties in a written notice provided to Agent after the Closing
Date, is a true, correct and complete list of (a) all banks and other financial
institutions at which any Note Party or any Subsidiary maintains Deposit
Accounts and (b) all institutions at which any Note Party or any Subsidiary
maintains an account holding Investment Property, and such exhibit correctly
identifies the name, address and telephone number of each bank or other
institution, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.
5.14    [Reserved].
5.15    Capitalization and Subsidiaries. The Note Parties do not own any stock,
partnership interest or other securities of any Person, except for Permitted
Investments. Attached as Schedule 5.15 to the Disclosure Letter, as may be
updated by Note Parties in a written notice provided after the Closing Date, is
a true, correct and complete list of each direct and indirect Subsidiary of
Parent.


45

--------------------------------------------------------------------------------




5.16    Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “Regulation”), Myovant England’s centre of main interest (as that term is
used in Article 3(1) of the Regulation) is situated in England and Wales and it
has no “establishment” (as that term is used in Article 2(h) of the Regulation)
in any other jurisdiction and Myovant Ireland’s centre of main interest is
situated in Ireland and it has no establishment in any other jurisdiction. The
representation made under this Section 5.16 is made on the date of this
Agreement.
5.17    Pensions. Save for Myovant Ireland, none of Parent nor any Subsidiary
is, or has at any time been (a) an employer (for the purposes of sections 38 to
51 of the U.K. Pensions Act 2004) of an occupational pension scheme which is not
a money purchase scheme (both terms as defined in the U.K. Pensions Schemes Act
1993) or (b) “connected” with or an “associate” of (as those terms are used in
sections 38 and 43 of the U.K. Pensions Act 2004) such an employer.
5.18    Pensions (Ireland). None of Parent, nor any Subsidiary is, or has at any
time been, participating in or contributing to an occupational pension scheme in
Ireland which is not a defined contribution scheme (both terms as defined in the
Irish Pensions Act, 1990).
5.19    Study Product Regulatory Matters.
(a)    Each Note Party holds all material approvals and authorizations from
Governmental Authorities necessary for such Note Party to conduct its business
in the manner in which such business is being conducted with respect to the
Study Product, including with respect to the conduct of the then ongoing
Clinical Studies and the development, manufacture and testing of the Study
Product, and all such approvals and authorizations are in good standing and in
full force and effect. No Note Party has received any notice or any other
communication from any Governmental Authority regarding any actual or possible
revocation, withdrawal, suspension, cancellation, termination or modification of
any such approvals or authorizations, except where such notice or communications
would not reasonably be expected to result in a Material Adverse Effect.
(b)    No Note Party has, with respect to the Study Product, knowingly made any
untrue statement of material fact or fraudulent statement to any Governmental
Authority, failed to disclose a material fact required to be disclosed to any
Governmental Authority, or committed an act, made a statement or failed to make
a statement, that provides or would reasonably be expected to provide a basis
for a Governmental Authority to invoke the U.S. Food and Drug Administration’s
policy respecting “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities” set forth in 56 Fed. Reg. 46191 (September 10, 1991) or any
similar policy of any other Governmental Authority.
(c)    No Note Party is, or has ever been, (A) debarred by a Governmental
Authority, (B) a party to a settlement, consent or similar agreement with a
Governmental Authority regarding the Study Product, or (C) charged with, or
convicted of, violating any applicable law regarding the Study Product.


46

--------------------------------------------------------------------------------




(d)    The Study Product is being and at all times has been (as applicable)
developed, tested, manufactured, labeled, and stored by or, to the Note Parties’
knowledge on behalf of, the Note Parties in compliance in all material respects
with all applicable laws, including with respect to investigational use, good
clinical practices, good laboratory practices, good manufacturing practices,
record keeping, security, and filing of reports.
(e)    Since April 29, 2016 until the Closing Date, the Study Product has not
been the subject of or subject to (as applicable) any recall, suspension, market
withdrawal, seizure, warning letter, other written communication. From the
Closing Date and thereafter, the Study Product has not been the subject of or
subject to (as applicable) any recall, suspension, market withdrawal, seizure,
warning letter or other written communication in each case asserting lack of
compliance by the Note Parties with any applicable law, except as would not
reasonably be expected to result in a Material Adverse Effect. No Study Product
Failure has occurred. As of the Closing Date, no event has occurred or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for any of the foregoing events.
(f)    As of the Closing Date, the Note Parties have made available to Agent
true and complete copies of all requested material clinical data, reports and
analysis and all requested material correspondence with the U.S. Food and Drug
Administration.
(g)    No Note Party or any of their Affiliates has received any adverse written
notice from any Governmental Authority regarding the approvability or approval
of the Study Product that would reasonably be expected to result in a Study
Product Failure.
(h)    No Governmental Authority has imposed, or communicated its intent to
impose, a suspension, clinical hold, or other adverse regulatory action
regarding the Study Product that would reasonably be expected to result in a
Study Product Failure.
(i)    The Note Parties have no intent to suspend or terminate a Clinical Study
in a manner that would reasonably be expected to result in a Study Product
Failure.
SECTION 6     INSURANCE; INDEMNIFICATION
6.01    Coverage. The Note Parties shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in the Note Parties’ line of business and in amounts
and with deductibles as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. Such risks shall include the risks of bodily injury,
including death, property damage, personal injury, advertising injury, and
contractual liability per the terms of the indemnification obligations set forth
in Section 6.03. So long as there are any Secured Obligations (other than
inchoate indemnity obligations) outstanding, the Note Parties that are Domestic
Subsidiaries shall also cause to be carried and maintained insurance upon the
Collateral, insuring against all risks of physical loss or damage howsoever
caused, in an amount not less than the full replacement cost of the Collateral,
provided that such insurance may be subject to standard exceptions and
deductibles. All such insurance required under this Section 6.01 shall be
provided by financially sound and reputable insurance companies.


47

--------------------------------------------------------------------------------




6.02    Certificates; Collateral Protection Coverage.
(a)    The Note Parties that are Domestic Subsidiaries shall deliver to Agent
certificates of insurance that evidence its compliance with its insurance
obligations in Section 6.01 and the obligations contained in this Section 6.02.
The Note Parties’ insurance certificate shall state that Agent (shown as
“NovaQuest Pharma Opportunities Fund IV, L.P.”, as Agent”) is an additional
insured for commercial general liability, and a loss payee for all risk property
damage insurance, subject to the insurer’s approval. Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage insurance.
All certificates of insurance will provide for a minimum of thirty (30) days’
advance written notice to Agent of cancellation (other than cancellation for
non-payment of premiums, for which ten (10) days’ advance written notice shall
be sufficient). Any failure of Agent to scrutinize such insurance certificates
for compliance is not a waiver of any of Agent’s rights, all of which are
reserved.
(b)    Upon the occurrence and during the continuance of an Event of Default, if
the Note Parties fail to provide Agent, upon request, with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Issuer’s expense to protect Agent’s interests in the Collateral. This insurance
may, but need not, protect the Note Parties’ interests. The coverage purchased
by Agent may not pay any claim made by the Note Parties or any claim that is
made against the Note Parties in connection with the Note Documents. The Note
Parties may later cancel any insurance purchased by Agent, but only after
providing Agent with evidence that the Note Parties have obtained insurance as
required by this Agreement. If Agent purchases insurance for the Collateral, to
the fullest extent provided by law, Issuer will be responsible for the costs of
that insurance, including interest and other charges imposed by Agent in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the Secured Obligations. The costs of the insurance may be more than
the cost of insurance the Note Parties are able to obtain on their own.


48

--------------------------------------------------------------------------------




6.03    Indemnity. Each Note Party agrees to indemnify and hold Agent, the
Purchasers and their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense
(including those incurred upon any appeal) (collectively, “Liabilities”), that
may be instituted or asserted against or incurred by such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Note Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases Liabilities to the extent resulting solely from any Indemnified
Person’s gross negligence or willful misconduct. Each Note Party agrees to pay,
and to save Agent and the Purchasers harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all registration,
stamp, excise, sales or other similar taxes (excluding taxes imposed on or
measured by the net income of Agent or the Purchasers) that may be payable or
determined to be payable with respect to the execution, delivery, performance,
enforcement or registration of any of the Collateral or the Note Documents.
Except as set forth in the immediately prior sentence, indemnification for Taxes
shall be governed by Section 2.08, and this Section 6.03 shall not apply to
Taxes other than any Taxes that represent Liabilities arising from any non-Tax
claim. In no event shall any Note Party or any Indemnified Person be liable on
any theory of liability for any special, indirect, consequential or punitive
damages (including any loss of profits, business or anticipated savings). This
Section 6.03 shall survive the repayment of indebtedness under, and otherwise
shall survive the expiration or other termination of, this Agreement.
SECTION 7     COVENANTS OF ISSUER
Each Note Party agrees as follows:
7.01    Financial Reports. The Note Parties shall furnish to Agent the financial
statements and reports listed hereinafter (the “Financial Statements”):
(a)    within forty-five (45) days after the end of each of the first three
fiscal quarters of Parent’s fiscal year, unaudited interim and year-to-date
consolidated financial statements of Parent as of the end of such calendar
quarter (prepared on a consolidated basis), including consolidated balance sheet
and related consolidated statements of income and cash flows, certified by
Parent’s Chief Executive Officer, Chief Financial Officer, chief accounting
officer or any other duly authorized officer or director (as set forth in the
Compliance Certificate), except (i) for the absence of footnotes, and (ii) that
they are subject to normal year-end adjustments;


49

--------------------------------------------------------------------------------




(b)    within ninety (90) days after the end of each fiscal year of Parent,
unqualified, and without any going concern or similar limitations (other than a
going concern qualification solely with respect to either having less than
twelve (12) months of cash or the impending maturity of debt for the fiscal year
ending immediately prior to the maturity date of such debt), audited
consolidated financial statements of Parent as of the end of such year (prepared
on a consolidated basis), including consolidated balance sheet and related
consolidated statements of income and cash flows, and setting forth in
comparative form the corresponding figures for the preceding fiscal year,
certified by a firm of independent certified public accountants selected by
Parent and reasonably acceptable to Agent (it being understood that Ernst &
Young LLP and any other accounting firm of national standing is reasonably
acceptable to Agent);
(c)    (i) while no Event of Default has occurred and is continuing and until a
Discharge of Senior Debt (as defined in the Intercreditor Agreement) occurs,
within ten (10) days after the end of each month, copies of bank account
statements and a report detailing any material contingencies (including the
commencement of any material litigation by or against Parent), all certificated
by Parent’s Chief Executive Officer, Chief Financial Officer, principal
accounting officer or any other duly authorized officer or director; and (ii)
while an Event of Default has occurred and is continuing, as soon as practicable
(and in any event within thirty (30) days) after the end of each month,
unaudited interim and year-to-date financial statements of Parent as of the end
of such month (prepared on a consolidated basis), including balance sheet and
related statement of income accompanied by a report detailing any material
contingencies (including the commencement of any material litigation by or
against any Note Party), except (A) for the absence of footnotes, (B) that they
are subject to normal year-end adjustments, and (C) they do not contain certain
non-cash items that are customarily included in quarterly and annual financial
statements;
(d)    together with each set of financial statements delivered pursuant to
Section 7.01(a), (b) or (c), a Compliance Certificate;
(e)    promptly after the sending or filing thereof, as the case may be, copies
of any proxy statements, financial statements or reports that Parent has made
available to holders of any series of its Equity Interests generally and copies
of any regular, periodic and special reports or registration statements that
Parent files with the SEC or any governmental authority that may be substituted
therefor, or any national securities exchange, provided that all such proxy
statements, financial statements and reports shall be deemed to have been
delivered to Agent for purposes of this Section 7.01(e) upon the filing of same
with the SEC;
(f)    within fifteen (15) days after their approval by the Board, and in any
event, within sixty (60) days after the end of Parent’s fiscal year, financial
and business projections as approved by the Board, as well as budgets, operating
plans and other financial information reasonably requested by Agent;


50

--------------------------------------------------------------------------------




(g)    solely after the Amortization Date, in each Compliance Certificate
delivered pursuant to Section 7.01(c), evidence of compliance with Section 7.16,
in form and substance reasonably acceptable to Agent and supporting
documentation reasonably requested by Agent, including certification of such
compliance by the Chief Executive Officer, Chief Financial Officer, chief
accounting officer or any other duly authorized officer or director of Parent;
(h)    within ten (10) days of the end of each fiscal quarter, a reasonably
detailed clinical update and regulatory update regarding the Study Product;
(i)    notice of the occurrence of an event that has had or would reasonably be
expected to have a Material Adverse Effect within two (2) Business Days after
any Note Party or any Subsidiary obtains knowledge thereof; and
(j)    immediate notice if any Note Party or any Subsidiary has knowledge that
any Note Party, or any Subsidiary or Affiliate of any Note Party, is listed on
the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.
No Note Party shall make any change in its (a) accounting policies or reporting
practices, other than (i) to change its accounting policies or reporting
practices from GAAP to IFRS or (ii) to the extent required or otherwise
contemplated by GAAP or IFRS, as applicable, the SEC, the U.S. Public Company
Accounting Oversight Board or other applicable regulatory requirements or (b)
fiscal years or fiscal quarters. The fiscal year of Parent shall end on March
31.
The executed Compliance Certificate may be sent via email to Agent at
matthew.bullard@nqcapital.com. All Financial Statements required to be delivered
pursuant to clauses (a) and (b) shall be sent via e-mail to
matthew.bullard@nqcapital.com with a copy to ryan.wooten@nqcapital.com, provided
that, if e-mail is not available or sending such Financial Statements via e-mail
is not possible, they shall be faxed to Agent at: 919-516-0580, attention
Matthew Bullard.


51

--------------------------------------------------------------------------------




Notwithstanding the foregoing, (i) documents required to be delivered under
Sections 7.01(a), (b), (c) and (e) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and shall be deemed to have been delivered on the date on which
Parent files such documents with the Commission and such documents are publicly
available on the Commission’s EDGAR filing system or any successor thereto, and
(ii) in the event the Agent or any Purchaser provides the Issuer with written
notice that the Agent or such Purchaser desires not to receive any material,
non-public information (a “Restricted Person”), (A) neither the Issuer nor any
other Person acting on its behalf shall provide the Agent, Purchasers or their
agents or counsel with any information that constitutes or may reasonably be
considered to constitute material, non-public information, (B) the Issuer shall
not be required to deliver to such Restricted Person any financial statements
specified in Section 7.01(a) or (b) or the certifications pursuant to Section
7.01(d) until such financial statements have been publicly filed with the
Commission or the information contained in such certifications has been
disclosed, as applicable, (C) the Issuer shall not be required to deliver to
such Restricted Person any financial and other information pursuant to Section
7.01(c), (f), (g) or (h) (except to the extent any such information is otherwise
publicly disclosed), and (D) in the case of any notice pursuant to Section
7.01(i) or any other provision of the Note Documents, the Issuer shall promptly
notify each Restricted Person in writing or orally that the Issuer desires to
deliver a notice to such Restricted Purchaser containing material non-public
information (an “MNPI Notice”). Within five Business Days of receipt of such
notification, the Restricted Person may either (i) refuse the delivery of such
MNPI Notice, in which case the Issuer’s obligations to deliver such notice to
such Restricted Person shall be deemed satisfied, or (ii) notify the Issuer that
it wishes to receive such MNPI Notice. A Restricted Person may upon not less
than five (5) days prior written notice to the Issuer elect to cease being a
Restricted Person.
7.02    Inspection Rights. At all times subject to Section 11.13, the Note
Parties shall permit any representative that Agent or the Purchasers authorizes,
including its attorneys and accountants, to inspect the Collateral and examine
and make copies and abstracts of the books of account and records of the Note
Parties at reasonable times and upon reasonable notice during normal business
hours; provided, however, that, so long as no Event of Default has occurred and
is continuing, such examinations shall be limited to no more often than once per
fiscal year. At all times subject to Section 11.13, in addition, any such
representative shall have the right to meet with management and officers of the
Note Parties to discuss such books of account and records and the progress of
the Clinical Studies and matters relating to Regulatory Approval.
7.03    Further Assurances.


52

--------------------------------------------------------------------------------




(a)    Each Note Party shall from time to time execute, deliver and file, alone
or with Agent, any financing statements, security agreements, collateral
assignments, notices, control agreements, or other documents to perfect or give
first priority to Agent’s Lien on the Collateral. Each Note Party shall from
time to time procure any instruments or documents as may be reasonably requested
by Agent, and take all further action that may be necessary, or that Agent may
reasonably request, to perfect and protect the Agent’s Lien on the Collateral.
In addition, and for such purposes only, each Note Party hereby authorizes Agent
to execute and deliver on its behalf and to file financing statements (including
an indication that the financing statement covers “all assets or all personal
property other than intellectual property” of such Note Party in accordance with
Section 9-504 of the UCC), and during the continuance of an Event of Default,
collateral assignments, notices, control agreements, security agreements and
other documents without the signature of the Note Parties either in Agent’s name
or in the name of Agent as agent and attorney-in-fact for the Note Parties as
necessary or appropriate to effect or perfect the grant of Agent’s Lien in the
Collateral.
(b)    Notwithstanding anything to the contrary herein or in any other Note
Document (i) with respect to any other property or assets acquired after the
Closing Date, the Note Parties shall have thirty (30) days, or forty-five (45)
days in the case of the Equity Interests, property or assets of, or actions
required to be taken by, any Foreign Subsidiary, after the acquisition thereof
or such Person becomes a Note Party (or such later date as may be agreed upon by
the Agent in the exercise of its reasonable discretion with respect thereto) to
take the actions required by this Section 7.03 and Section 7.13, and (ii) no
Note Party shall have any obligation to (A) obtain any landlord waivers,
estoppels or collateral access letters, (B) perfect a security interest in any
letter of credit rights, other than the filing of a UCC financing statement, or
(C) obtain control agreements with respect to any Deposit Accounts or accounts
holding Investment Accounts outside the United States.
(c)    The Issuer will use its commercially reasonable efforts to (i) procure
the listing of the Notes on the BSX (or another recognised stock exchange within
the meaning of Section 1005 Income Tax Act 2007) prior to the first interest
payment date and (ii) maintain such listing for as long as such Notes are
outstanding.
(d)    The Issuer shall: (i) provide the Agent with such information and
documents relating to the listing of the Notes, on the BSX or any other stock
exchange, as reasonably requested by the Agent; and (ii) obtain the Agent’s
prior written consent (such consent not to unreasonably withheld) prior to
disclosing any information or detail (other than the disclosure of the Note
Documents and the terms of the Notes) to such stock exchange which relate to the
Purchasers.


53

--------------------------------------------------------------------------------




7.04    Indebtedness. No Note Party shall create, incur, assume, guarantee nor
be or remain liable with respect to any Indebtedness, or permit any Subsidiary
so to do, other than Permitted Indebtedness, or prepay any Indebtedness or take
any actions which impose on any Note Party an obligation to prepay any
Indebtedness, except for (a) the conversion of Indebtedness into equity
securities and the payment of cash in lieu of fractional shares in connection
with such conversion, (b) in connection with refinancing or replacement
Indebtedness, (c) permitted purchase money Indebtedness pursuant to its
then-applicable payment schedule, (d) prepayment of Indebtedness between Note
Parties and (e) as otherwise permitted hereunder or approved in writing by
Agent.
7.05    Collateral.
(a)    Each Note Party shall at all times keep the Collateral, the Intellectual
Property and all other property and assets used in the Note Parties’ business or
in which the Note Parties now or hereafter hold any interest free and clear from
any Liens whatsoever (except for Permitted Liens).
(b)    No Note Party shall agree with any Person other than Agent or the
Purchasers not to encumber its property (other than Intellectual Property) other
than pursuant to (i) this Agreement and the other Note Documents, (ii) any
agreements governing any Permitted Indebtedness, (iii) any Permitted Lien or any
document or instrument governing any Permitted Lien, (iv) customary restrictions
and conditions contained in any agreement relating to the sale of any property
permitted under Section 7.08, (v) customary restrictions and conditions
contained in agreements governing joint ventures or strategic alliances in the
ordinary course of business, (vi) agreements of any Subsidiary existing at the
time such Person became a Subsidiary (and amendments or modifications thereto
that do not materially expand the scope thereof); (vii) agreements existing as
of the Closing Date (and amendments or modifications thereto that do not
materially expand the scope thereof); and (viii) customary provisions regarding
confidentiality or restricting assignments, pledges or transfers of any
agreement entered into in the ordinary course of business.


54

--------------------------------------------------------------------------------




(c)    No Note Party shall enter into or suffer to exist or become effective any
agreement that prohibits or limits the ability of any Note Party to create,
incur, assume or suffer to exist any Lien upon any of its Intellectual Property,
whether now owned or hereafter acquired, to secure its obligations under the
Note Documents to which it is a party other than pursuant to (i) this Agreement
and the other Note Documents, (ii) any agreements governing any purchase money
Liens or capital lease obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (iii) customary restrictions on the assignment, sublicense or
sublease of leases, licenses and other agreements regarding confidentiality,
(iv) customary restrictions on Liens in licensing or collaboration agreements
relating to such Intellectual Property provided that such restrictions do not
prohibit the Liens granted to the Agent pursuant to the Note Documents, (v)
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 7.08, (vi) customary restrictions
and conditions contained in agreements governing joint ventures or strategic
alliances in the ordinary course of business, (vii) agreements of any Subsidiary
existing at the time such Person became a Subsidiary (and amendments or
modifications thereto that do not materially expand the scope thereof); (viii)
agreements existing as of the Closing Date (and amendments or modifications
thereto that do not materially expand the scope thereof) (other than shrink-wrap
software licenses) and listed on Exhibit E to the Disclosure Letter; and (ix)
any agreements governing Permitted Senior Debt.
(d)    Each Note Party shall, and shall cause its Subsidiaries to, use
commercially reasonable efforts to protect and defend title to its assets from
and against all Persons claiming any interest adverse to such Note Party or
Subsidiary.
7.06    Investments. No Note Party shall directly or indirectly acquire or own,
or make any Investment in or to any Person, or permit any of its Subsidiaries so
to do, other than Permitted Investments.


55

--------------------------------------------------------------------------------




7.07    Distributions. No Note Party shall, and shall not allow any Subsidiary
to, (a) repurchase or redeem any class of shares, stock or other Equity Interest
other than (i) pursuant to employee, director or consultant repurchase plans or
other similar agreements in accordance with applicable law, provided, however,
in each case, the aggregate repurchase or redemption proceeds do not exceed the
original consideration received by the relevant Note Party or Subsidiary for
such shares, stock or Equity Interest, (ii) repurchases of such shares, stock or
Equity Interest deemed to occur upon exercise of stock options or warrants if
such repurchased shares, stock or Equity Interest represents a portion of the
exercise price of such options or warrants, (iii) repurchases of such shares,
stock or Equity Interest deemed to occur upon the withholding of a portion of
such shares, stock or Equity Interest granted or awarded to a current or former
officer, director, employee or consultant to pay for the taxes payable by such
Person upon such grant or award (or upon vesting thereof) or (iv) purchases of
its Common Shares or equity derivatives with respect to its Common Shares
(including capped call, call spread, accelerated stock repurchase and forward
purchase transactions) using the proceeds from the simultaneous issuance of
convertible notes pursuant to a Permitted Convertible Debt Financing, (and any
payments under or pursuant to, or settlements of, any such accelerated or
forward stock repurchase arrangements, call spreads, capped calls or other
derivatives entered into simultaneously at the time of and in connection with a
Permitted Convertible Debt Financing); provided that the aggregate net purchase
price of such transactions in the aggregate shall not exceed thirty percent
(30.00%) of the net proceeds from the Permitted Convertible Debt Financing; or
(b) declare or pay any cash dividend or make a cash distribution on any class of
shares, stock or other Equity Interest, except that a Subsidiary may pay
dividends or make distributions to any other Note Party or if a Note Party is
not its direct parent entity, to its parent entity; or (c) lend money to any
employees, officers or directors or guarantee the payment of any such loans
granted by a third party in excess of Five Hundred Thousand Dollars ($500,000)
in the aggregate; or (d) waive, release or forgive any Indebtedness (other than
Indebtedness represented by a Permitted Investment made pursuant to clause
(viii) thereof) owed by any employees, officers or directors in excess of Five
Hundred Thousand Dollars ($500,000) in the aggregate in any fiscal year.
7.08    Transfers. Except for Permitted Transfers, no Note Party shall, and
shall not allow any Subsidiary to, voluntarily or involuntarily transfer, sell,
lease, license, lend or in any other manner convey any equitable, beneficial or
legal interest in any material portion of its assets or sell a controlling
ownership interest in or majority equity interest in any Subsidiary organized or
acquired after the Closing Date.
7.09    Mergers or Acquisitions. No Note Party shall merge or consolidate, or
permit any of its Subsidiaries to merge, amalgamate or consolidate, with or into
any other business organization (other than mergers, amalgamations or
consolidations of (a) a Subsidiary which is not a Note Party into another
Subsidiary or into a Note Party or (b) a Note Party into another Note Party
(including any entity that becomes a Note Party pursuant to Section 7.13
substantially concurrently with the occurrence of such merger, amalgamation or
consolidation)), or acquire, or permit any of its Subsidiaries to acquire, all
or substantially all of the capital stock or property of another Person, other
than in connection with a Permitted Investment or a Permitted Transfer.


56

--------------------------------------------------------------------------------




7.10    Taxes. Each Note Party and its Subsidiaries shall pay when due all
material taxes, fees or other charges of any nature whatsoever (together with
any related interest or penalties) now or hereafter imposed or assessed against
(i) any Note Party, any of its Subsidiaries or the Collateral or (ii) upon any
Note Party’s or any of its Subsidiaries’ ownership, possession, use, operation
or disposition of the Collateral or upon any Note Party’s or any of its
Subsidiaries’ rents, receipts or earnings arising therefrom. Each Note Party
shall file on or before the due date therefor all material personal property tax
returns in respect of the Collateral. Notwithstanding the foregoing, any Note
Party may contest, in good faith and by appropriate proceedings, taxes for which
such Note Party maintains adequate reserves therefor in accordance with GAAP or
IFRS, as applicable.
7.11    Corporate Changes. No Note Party nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent. No Change in Control shall occur. No Note
Party nor any Subsidiary shall relocate its chief executive office or its
principal place of business unless it has provided prior written notice to
Agent. No Note Party nor any Subsidiary shall relocate any tangible item of
Collateral (other than (i) clinical drug supplies utilized in the ordinary
course of business, (ii) sales of assets made in accordance with Section 7.08,
(iii) relocations of assets having an aggregate value of up to Five Hundred
Thousand Dollars ($500,000) in any fiscal year, and (iv) relocations of
Collateral from a location described on Exhibit B to the Disclosure Letter to
another location described on Exhibit B to the Disclosure Letter) unless (A) it
has provided prompt written notice to Agent and (B) if such relocation is to a
third party bailee, if not prohibited by applicable law, it has delivered a
bailee agreement in form and substance reasonably acceptable to Agent.
7.12    Deposit Accounts. Other than Excluded Accounts, no Note Party nor any
Subsidiary shall maintain any Deposit Accounts, or accounts holding Investment
Property, except with respect to which Agent has (i) an Account Control
Agreement or (ii) such other agreement or arrangement as a result of which the
Agent shall have a perfected security interest therein or as may be otherwise
acceptable to Agent for Deposit Accounts and accounts holding Investment
Property outside of the United States of America.
7.13    Future Subsidiaries. Each Note Party shall notify Agent of each
Subsidiary that is not an Excluded Subsidiary formed subsequent to the Closing
Date and, within (i) thirty (30) days of formation of any Subsidiary formed or
organized under the laws of the United States of America or any state,
commonwealth or territory thereof and (ii) forty-five (45) days of formation of
any Subsidiary that is not an Excluded Subsidiary organized outside of the
United States of America or any state, commonwealth or territory thereof, shall
cause any such Subsidiary, unless otherwise consented to by Agent, to execute
and deliver to Agent Joinder Documents or other documents with respect to such
entity becoming a guarantor hereunder as reasonably acceptable to Agent.
7.14    Notification of Event of Default. Parent shall notify Agent promptly,
and in any event within two (2) Business Days, of (a) the occurrence of any
Event of Default, and (b) any termination or default under or material amendment
or replacement of any Roivant Document.


57

--------------------------------------------------------------------------------




7.15    Use of Proceeds. Issuer agrees that the proceeds of the Notes shall be
used solely to pay related fees and expenses in connection with this Agreement
and to support the clinical development and commercialization of the Study
Product.
7.16    Minimum Cash Amount. Beginning on the Amortization Date, the Note
Parties shall maintain Unrestricted Cash in an amount greater than or equal to
the amount of cash required to make the next four (4) succeeding amortization
payments pursuant to Section 2.01(d).
7.17    OFAC. No Note Party nor any of its Subsidiaries shall, nor shall any
Note Party or any of its Subsidiaries permit any Affiliate under Parent’s direct
or indirect control to, directly or indirectly, knowingly enter into any
documents, instruments, agreements or contracts with any Person listed on the
OFAC Lists. No Note Party nor any of its Subsidiaries shall, nor shall any Note
Party or any of its Subsidiaries permit any Affiliate under Parent’s direct or
indirect control to, directly or indirectly, (a) conduct any business or engage
in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (b) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224 or any similar executive order or
other Anti-Terrorism Law, or (c) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or other Anti-Terrorism Law.
7.18    COMI. Neither Myovant England, Myovant Ireland nor any other Subsidiary
of any Note Party whose jurisdiction of incorporation or organization is in a
member state of the European Union shall change its “centre of main interests”
(as that term is used in Article 3(1) of the Regulation).
SECTION 8     EQUITY PURCHASE COMMITMENT


58

--------------------------------------------------------------------------------




8.01    Equity Purchase. Subject to Sections 2.01, 4.03, 8.03 and 8.04, on each
Purchase Date, the Purchasers shall, or shall cause their Affiliates (the
Purchasers, acting for themselves or through their Affiliates, collectively, the
“Equity Purchaser”) to purchase and Parent shall issue and sell (each, an
“Equity Purchase”), at the Equity Purchase Price (as defined below), a number of
Common Shares (the “Shares”) equal to (a)(i) the principal amount of the
Purchase made on such Purchase Date multiplied by (ii) 33.3333%, divided by (b)
the Equity Purchase Price, rounded down to the nearest whole Common Share. The
“Equity Purchase Price” for each Equity Purchase means (A) the average of the
VWAP per Common Share for each Trading Day in the five consecutive Trading Days
immediately prior to the relevant Purchase Date multiplied by (B) 105%. “VWAP”
means, for any Trading Day, the volume-weighted average price for sales of
Common Shares on the Principal Market between regular trading hours (i.e. for
the NYSE, the hours of 9:30 a.m. and 4:00 p.m. New York time), as reported by
Bloomberg L.P. or, if not reported thereby, another alternative source as
reasonably agreed to by Parent and Equity Purchaser. The parties hereto agree
that the obligation of Parent under this Section 8 is a separate and independent
obligation from the obligation of the Issuer to issue the Notes, and the Notes
shall not include or incorporate by reference an obligation of Purchasers to
make an Equity Purchase.
8.02    Equity Closings. The initial purchase and sale of the Shares pursuant to
this Section 8 will take place remotely via the exchange of documents and
signatures on the Closing Date (the initial closing and each closing of a
subsequent Equity Purchase in accordance with Section 8.01, each an “Equity
Closing”). On the date of each Equity Closing, Parent will instruct its transfer
agent to register and deliver via electronic book-entry, or otherwise cause to
be delivered a certificate representing, the Shares being purchased by Equity
Purchaser within two Business Days of such Equity Closing, and Equity Purchaser
shall transfer payment of the aggregate Equity Purchase Price by wire transfer
of immediately available funds to a bank account designated by Parent.
8.03    Principal Market Limitation. Notwithstanding the foregoing, Parent and
Equity Purchaser agree that no Equity Purchase shall proceed if, after giving
effect thereto, it would breach Parent’s obligations under the applicable rules
of the Principal Market, including without limitation, Parent’s obligation to
obtain shareholder approval.  In the event that Parent, upon advice of its
counsel, determines that any Equity Purchase would likely breach Parent’s
obligations under applicable Principal Market rules, the Parent shall notify
Equity Purchaser within one Business Day of the relevant Purchase Date. In such
case, the Equity Purchase shall only proceed to the extent that Parent elects,
in its sole discretion, to solicit shareholder approval or otherwise bring the
Equity Purchase into compliance with the applicable rules and regulations of the
Principal Market.  For the avoidance of doubt, Parent may, but shall be under no
obligation to, request its shareholders to approve the issuance of Shares under
this Agreement.


59

--------------------------------------------------------------------------------




8.04    Representations and Warranties of Parent and Equity Purchaser for Equity
Closings. As of each Equity Closing, (a) Parent hereby represents and warrants
that the representations and warranties set forth in Section 5 hereof and on
Exhibit D hereto are true and complete as of such Equity Closing and (b) Equity
Purchaser represents and warrants that the representations and warranties set
forth in Section 13 hereof are true and complete as of such Equity Closing.
8.05    Limitation on Transfer. Equity Purchaser, and any assignee of record of
the Shares issued to Equity Purchaser pursuant to this Section 8 (each such
Person, a “Holder”) will not make any disposition of all or any portion of any
such Shares unless:
(a)    there is then in effect a registration statement under the Securities Act
of 1933, as amended (the “Securities Act”), covering such proposed disposition
and such disposition is made in accordance with such registration statement; or
(b)    such Holder has notified Parent of the proposed disposition and has
furnished Parent with a statement of the circumstances surrounding the proposed
disposition, and, at the expense of such Holder or its transferee, with an
opinion of counsel, reasonably satisfactory to Parent, that such disposition
will not require registration of such securities under the Securities Act.
Notwithstanding the provisions of Section 8.05(a) and Section 8.05(b), no such
registration statement or opinion of counsel will be required: (i) for any
transfer of any Shares in compliance with the SEC’s Rule 144, or (ii) for any
transfer of any Shares by a Holder that is a partnership, limited liability
company, corporation or venture capital fund to (A) a partner of such
partnership, member of such limited liability company or stockholder of such
corporation, (B) an affiliate of such partnership, limited liability company or
corporation (including, any affiliated investment fund of such Holder), (C) a
retired partner of such partnership or a retired member of such limited
liability company, or (D) the estate of any such partner, member, or
stockholder; provided that, in the case of clause (ii), the transferee agrees in
writing to be subject to the terms and conditions of this Section 8 to the same
extent as if the transferee were an original Equity Purchaser under this Section
8.
SECTION 9     EVENTS OF DEFAULT
The occurrence of any one or more of the following events shall be an Event of
Default:
9.01    Payments. Any Note Party fails to pay any amount due under this
Agreement or any of the other Note Documents on the due date; provided, however,
that an Event of Default shall not occur on account of a failure to pay due
solely to an administrative or operational error of Agent or any Purchaser or
any Note Party’s bank if such Note Party had the funds to make the payment when
due and makes the payment within three (3) Business Days following such Note
Party’s knowledge of such failure to pay; or


60

--------------------------------------------------------------------------------




9.02    Covenants. Any Note Party breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, or any of the other Note
Documents, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 7.01(i), 7.03(b)(i), 7.04, 7.05, 7.06,
7.07, 7.08, 7.09, 7.14(a), 7.15 or 7.16) or any other Note Document, such
default continues for more than thirty (30) days after the earlier of the date
on which (i) Agent or any Purchaser has given notice of such default to the Note
Parties and (ii) any Note Party has actual knowledge of such default or (b) with
respect to a default under any of Sections 7.01(i), 7.03(b)(i), 7.04, 7.05,
7.06, 7.07, 7.08, 7.09, 7.14(a), 7.15 or 7.16, the occurrence of such default;
or
9.03    Representations. Any representation or warranty made by any Note Party
in any Note Document shall have been false or misleading in any material respect
when made or when deemed made; or
9.04    Insolvency. An Insolvency Event occurs with respect to any Note Party;
or
9.05    Attachments; Judgments. Any material portion of the assets of the Note
Parties, taken as a whole, is attached or seized, or a levy is filed against any
such assets, or a judgment or judgments is/are entered for the payment of money
(not covered by independent third party insurance as to which liability has not
been rejected by such insurance carrier), individually or in the aggregate, of
at least Two Million Five Hundred Thousand Dollars ($2,500,000), and such
judgment remains unsatisfied, unvacated, or unstayed for a period of twenty (20)
days after the entry thereof, or any Note Party is enjoined or in any way
prevented by court order from conducting any material part of its business; or
9.06    Senior Loan Documents. The occurrence of any event of default (after
giving effect to any grace or cure period) under the Senior Loan Documents,
which results in a right by the Senior Lenders, whether or not exercised, to
accelerate the maturity of the Senior Debt or otherwise exercise its remedies
under the Senior Loan Documents; or
9.07    Other Obligations. The occurrence of any default (after giving effect to
any grace or cure period) under any agreement or obligation of any Note Party
involving any Indebtedness in excess of Two Million Five Hundred Thousand
Dollars ($2,500,000), which has resulted in a right by the holder of such
Indebtedness, whether or not exercised, to accelerate the maturity of such
Indebtedness; or
9.08    Expropriation. The authority or ability of the Note Parties to conduct
their business as a whole is limited or wholly or substantially curtailed by any
seizure, expropriation or nationalization by or on behalf of any Governmental
Authority or other Person in relation to the Note Parties or any of their
respective assets.


61

--------------------------------------------------------------------------------




9.09    Pensions. (a) The U.K. Pensions Regulator issues a Financial Support
Direction or a Contribution Notice is issued to Parent or any Subsidiary (other
than Myovant Ireland), unless the aggregate liability of Parent and such
Subsidiaries (other than Myovant Ireland) under all Financial Support Directions
and Contributions Notices is less than Five Hundred Thousand Dollars ($500,000)
or (b) the Irish High Court makes an order under section 87 of the Irish
Pensions Act, 1990 against the Parent or any Subsidiary unless the aggregate
liability of Parent and such Subsidiaries under all such orders is less than
Five Hundred Thousand Euro (€500,000).
SECTION 10     REMEDIES
10.01    General. Upon and during the continuance of any one or more Events of
Default, (i) Agent may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations (including the Notes) together with a
Redemption Charge and declare them to be immediately due and payable (provided,
that upon the occurrence of an Event of Default of the type described in Section
9.04, all of the Secured Obligations (including the Notes) shall automatically
be accelerated and made due and payable, in each case without any further notice
or act), (ii) Agent may, at its option, sign and file in any Note Party’s name
any and all collateral assignments, notices, control agreements, security
agreements and other documents it deems necessary or appropriate to perfect or
protect the repayment of the Secured Obligations (including the Notes), and in
furtherance thereof, each Note Party hereby grants Agent an irrevocable power of
attorney coupled with an interest, and (iii) Agent may notify any of any Note
Party’s account debtors to make payment directly to Agent, compromise the amount
of any such account on such Note Party’s behalf and endorse Agent’s name without
recourse on any such payment for deposit directly to Agent’s account. Agent may
exercise all rights and remedies with respect to the Collateral under the Note
Documents or otherwise available to it under the UCC and other applicable law,
including the right to release, hold, sell, lease, liquidate, collect, realize
upon, or otherwise dispose of all or any part of the Collateral and the right to
occupy, utilize, process and commingle the Collateral. The Agent shall be
entitled to exercise any and all rights and remedies set forth in the Note
Documents. All Agent’s rights and remedies shall be cumulative and not
exclusive.
10.02    Collection; Foreclosure. Upon the occurrence and during the continuance
of any Event of Default, Agent may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Agent may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Each Note Party agrees that any such public or private
sale may occur upon ten (10) calendar days’ prior written notice to such Note
Party. Agent may require any Note Party to assemble the Collateral and make it
available to Agent at a place designated by Agent that is reasonably convenient
to Agent and such Note Party.
The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral shall be applied by Agent in the following order of
priorities:


62

--------------------------------------------------------------------------------




First, to Agent and each Purchaser in an amount sufficient to pay in full
Agent’s and the Purchasers’ reasonable costs and professionals’ and advisors’
fees and expenses as described in Section 11.12;
Second, to the Purchasers in an amount equal to the then unpaid amount of the
Secured Obligations (including principal, interest, any applicable Redemption
Charge and the Default Rate interest as set forth in Section 2.03, whether
payable in respect of the Notes or pursuant to any other Note Document), in such
order and priority as Agent may choose in its sole discretion; and
Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to the Note Parties or their representatives or as a
court of competent jurisdiction may direct.
Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.
10.03    No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of the Note Parties or any other Person, and each
Note Party expressly waives all rights, if any, to require Agent to marshal any
Collateral.
10.04    Cumulative Remedies. The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Agent.
SECTION 11     MISCELLANEOUS
11.01    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
11.02    Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Note Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic mail or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States of America mails, with proper first class
postage prepaid, in each case addressed to the party to be notified as follows:


63

--------------------------------------------------------------------------------




(a)    If to Agent:
NovaQuest Pharma Opportunities Fund IV, L.P.
Attention: Matthew Bullard
4208 Six Forks Road, Suite 920
Raleigh, NC 27609
Email: matthew.bullard@nqcapital.com
Telephone: 919-459-8628
with a copy (which shall not constitute notice) to:

Wyrick Robbins Yates & Ponton LLP
Attention: Daniel S. Porper and Robert E. Futrell Jr.
4101 Lake Boone Trail, Suite 300
Raleigh, NC 27607
Email: dporper@wyrick.com and rfutrell@wyrick.com
Telephone: 919-781-4000
(b)    If to the Purchasers:
NovaQuest Pharma Opportunities Fund IV, L.P.
Attention: Matthew Bullard
4208 Six Forks Road, Suite 920
Raleigh, NC 27609
Email: matthew.bullard@nqcapital.com
Telephone: 919-459-8628
with a copy (which shall not constitute notice) to:

Wyrick Robbins Yates & Ponton LLP
Attention: Daniel S. Porper and Robert E. Futrell Jr.
4101 Lake Boone Trail, Suite 300
Raleigh, NC 27607
Email: dporper@wyrick.com and rfutrell@wyrick.com
Telephone: 919-781-4000
(c)    If to any Note Party:
c/o Myovant Sciences, Inc.
Attention: Frank Karbe
2000 Sierra Point Parkway, 9th Floor
Brisbane, CA 94005
email: Frank.Karbe@myovant.com
Telephone: 650-238-0241


64

--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:

COOLEY LLP
Attention: Gian-Michele a Marca
500 California Street
San Francisco, CA 94117
email: gmamarca@cooley.com
Telephone: 415-693-2148
or to such other address as each party may designate for itself by like notice.
11.03    Entire Agreement; Amendments.
(a)    This Agreement and the other Note Documents constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and thereof, and supersede and replace in their entirety any prior
proposals, term sheets, non-disclosure or confidentiality agreements, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof.
(b)    Neither this Agreement, any other Note Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.03(b). The Required Purchasers and each Note Party
party to the relevant Note Document may, or, with the written consent of the
Required Purchasers, the Agent and the Note Parties party to the relevant Note
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Note Documents for the purpose of
adding any provisions to this Agreement or the other Note Documents or changing
in any manner the rights of the Purchasers or of the Note Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required
Purchasers or the Agent, as the case may be, may specify in such instrument, any
of the requirements of this Agreement or the other Note Documents or any default
or Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (A) forgive the
principal amount or extend the final scheduled date of maturity of any Note,
extend the scheduled date of any amortization payment in respect of any Note,
reduce the stated rate of any interest or fee payable hereunder) or extend the
scheduled date of any payment thereof, in each case without the written consent
of each Purchaser directly affected thereby; (B) eliminate or reduce the consent
rights of any Purchaser under this Section 11.03(b) without the written consent
of such Purchaser; (C) reduce any percentage specified in the definition of
Required Purchasers, consent to the assignment or transfer by the Note Parties
of any of their rights and obligations under this Agreement and the other Note
Documents, release a material portion of the Collateral or release a Note Party
from its obligations under the Note Documents, in each case without the written
consent of all Purchasers; or (D) amend, modify or waive any provision of
Section 11.18 without the written consent of the Agent. Any such waiver and any
such amendment, supplement or modification shall apply equally to each Purchaser
and shall be binding upon the Note Parties, the Purchaser, the Agent and all
future holders of the Notes.


65

--------------------------------------------------------------------------------




11.04    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
11.05    No Waiver. The powers conferred upon Agent and the Purchasers by this
Agreement are solely to protect its rights hereunder and under the other Note
Documents and its interest in the Collateral and shall not impose any duty upon
Agent or Purchaser to exercise any such powers. No omission or delay by Agent or
the Purchasers at any time to enforce any right or remedy reserved to it, or to
require performance of any of the terms, covenants or provisions hereof by the
Note Parties at any time designated, shall be a waiver of any such right or
remedy to which Agent or any Purchaser is entitled, nor shall it in any way
affect the right of Agent or any Purchaser to enforce such provisions
thereafter.
11.06    Survival. All agreements, representations and warranties contained in
this Agreement and the other Note Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Agent and the Purchasers
and shall survive the execution and delivery of this Agreement. Sections 6.03,
11.06, 11.13 and 11.18 shall survive the termination of this Agreement.
11.07    Successors and Assigns.
(a)    The provisions of this Agreement and the other Note Documents shall inure
to the benefit of and be binding on each Note Party and its permitted assigns
(if any), except that no Note Party shall assign its obligations under this
Agreement or any of the other Note Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect.
(b)    Each of the Agent and the Purchasers may assign, transfer or endorse its
rights hereunder and under the other Note Documents (other than the obligation
to invest pursuant to Section 8.01, which shall be nontransferable), without
prior notice to the Note Parties, and all of such rights shall inure to the
benefit of Agent’s and each Purchaser’s successors and assigns.


66

--------------------------------------------------------------------------------




(c)    Agent, acting solely for this purpose as an agent of the Note Parties,
shall maintain at one of its offices a copy of each sale or assignment of each
Purchaser pursuant to this Section 11.07 and Section 11.14 delivered to it and a
register for the recordation of the names and addresses of the Purchasers and
the Note Purchase Commitments of, and principal amounts (and stated interest) of
the Notes owing to, each Purchaser pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Note Parties, Agent and the Purchasers shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Purchaser hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Note Parties and any Purchaser, at any
reasonable time and from time to time upon reasonable prior notice. The identity
of each Purchaser is permitted to be disclosed to the tax authorities of
Switzerland by the relevant Swiss Guarantor. The parties agree that the
foregoing is intended to ensure that the Notes are in “registered form” within
the meaning of Section 5f.103-1(c) of the Treasury Regulations promulgated under
the Code and shall be interpreted consistently therewith.
(d)    (i) Any Purchaser may, without the consent of the Issuer or the Agent,
sell participations to one or more banks or other entities (excluding (x) Parent
and its Affiliates and (y) any Person that is a direct competitor of any Note
Party (as reasonably determined by Agent in consultation with the Note Parties))
(a “Participant”) in all or a portion of such Purchaser’s rights and obligations
under this Agreement; provided that (A) such Purchaser’s obligations under this
Agreement shall remain unchanged, (B) such Purchaser shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the sale of such Participation shall not affect the free transferability of
those Notes issued and outstanding and (D) the Issuer, the Agent and the other
Purchasers shall continue to deal solely and directly with such Purchaser in
connection with such Purchaser’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Purchaser sells such a
participation shall provide that such Purchaser shall remain the registered
holder of its Notes and retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Purchaser will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
11.03(b) that affects such Participant. Subject to paragraph (d)(ii) of this
Section 11.07, the Issuer and agrees that each Participant shall be entitled to
the benefits of Section 2.08 (subject to the requirements and limitations
therein) to the same extent as if it were a Purchaser and had acquired its
interest by assignment pursuant to Section 11.07(b).


67

--------------------------------------------------------------------------------




(ii)    a Participant shall not be entitled to receive any greater payment under
Section 2.08 than the applicable Purchaser would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Issuer’s prior written
consent (as applicable) or such right to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. A Participant shall not be entitled to the benefits of Section
2.08 unless the Issuer is notified of the participation sold to such Participant
and such Participant complies with Section 2.08(d) as though it were a Purchaser
(it being understood that the documentation required under Section 2.08(g) shall
be delivered to the participating Purchaser). Each Purchaser that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Issuer, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Notes or other obligations under the Note
Documents (the “Participant Register”); provided that no Purchaser shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Note Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Purchaser shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
11.08    Exposure Transfers. Subject to Section 11.07, no Purchaser shall enter
into any arrangement with another person under which such Purchaser
substantially transfers its exposure under this Agreement to that other person,
unless under such arrangement throughout the life of such arrangement:
(a)    relationship between the Purchaser and that other person is that of a
debtor and creditor (including in the bankruptcy or similar event of the
Purchaser or any Note Party);
(b)    the other person will have no proprietary interest in the benefit of this
Agreement or in any monies received by the Purchaser under or in relation to
this Agreement; and
(c)    the other person will under no circumstances (other than permitted
transfers and assignments under Section 11.07) (y) be subrogated to, or
substituted in respect of, the Purchasers’ claims under this Agreement; and (z)
have otherwise any contractual relationship with, or rights against, the Note
Parties under or in relation to this Agreement.


68

--------------------------------------------------------------------------------




11.09    Governing Law. This Agreement and the other Note Documents have been
negotiated and delivered to Agent and the Purchasers in the State of New York.
This Agreement and the other Note Documents (other than the Bermuda Security
Documents, the English Security Documents, the Irish Security Documents, the
Swiss Security Documents and such other Note Documents as expressly state the
contrary) shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York, excluding conflict of laws principles that
would cause the application of laws of any other jurisdiction.
11.10    CONSENT TO JURISDICTION AND VENUE. ALL JUDICIAL PROCEEDINGS ARISING IN
OR UNDER OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER NOTE DOCUMENTS MAY BE
BROUGHT IN ANY STATE COURT LOCATED IN THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, AND IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURTS FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER NOTE DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT OR ANY PURCHASER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER NOTE DOCUMENT AGAINST ISSUER OR ANY OTHER NOTE PARTY OR ITS OR THEIR
PROPERTIES IN THE COURTS OF ANY JURISDICTION. ISSUER AND EACH OTHER NOTE PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER NOTE DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.10. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. SERVICE OF PROCESS ON ANY PARTY
HERETO IN ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
EFFECTIVE IF GIVEN IN ACCORDANCE WITH THE REQUIREMENTS FOR NOTICE SET FORTH IN
SECTION 11.02, AND SHALL BE DEEMED EFFECTIVE AND RECEIVED AS SET FORTH IN
SECTION 11.02. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.


69

--------------------------------------------------------------------------------




11.11    Mutual Waiver of Jury Trial. Because disputes arising in connection
with complex financial transactions are most quickly and economically resolved
by an experienced and expert Person and the parties wish applicable state and
federal laws to apply (rather than arbitration rules), the parties desire that
their disputes be resolved by a judge applying such applicable laws. EACH OF THE
NOTE PARTIES, AGENT AND PURCHASER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO
TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD
PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE NOTE
PARTIES AGAINST AGENT, PURCHASER OR THEIR RESPECTIVE ASSIGNEE OR BY AGENT,
PURCHASER OR THEIR RESPECTIVE ASSIGNEE AGAINST ANY NOTE PARTY. This waiver
extends to all such Claims, including Claims that involve Persons other than
Agent, the Note Parties and the Purchasers; Claims that arise out of or are in
any way connected to the relationship among the Note Parties, Agent and the
Purchasers; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement or any other Note Document.
11.12    Professional Fees. Each Note Party promises to pay any and all
reasonable and documented out-of-pocket attorneys’ and other professionals’ fees
and expenses incurred by Agent and the Purchasers after the Closing Date in
connection with or related to: (a) the Notes; (b) the administration,
collection, or enforcement of the Note; (c) the amendment or modification of the
Note Documents; (d) any waiver, consent, release, or termination under the Note
Documents; (e) the protection, preservation, audit, field exam, sale, lease,
liquidation, or disposition of Collateral or the exercise of remedies with
respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to the
Note Parties or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to the Note Parties,
the Collateral, the Note Documents, including representing Agent or the
Purchasers in any adversary proceeding or contested matter commenced or
continued by or on behalf of any Note Party’s estate, and any appeal or review
thereof.


70

--------------------------------------------------------------------------------




11.13    Confidentiality. Agent and the Purchasers acknowledge that certain
items of Collateral and information provided to Agent and the Purchasers by the
Note Parties are confidential and proprietary information of the Note Parties,
if and to the extent such information either (x) is marked as confidential by
the Note Parties at the time of disclosure, or (y) should reasonably be
understood to be confidential (the “Confidential Information”). Accordingly,
Agent and the Purchasers agree that any Confidential Information it may obtain
in the course of acquiring, administering, or perfecting Agent’s security
interest in the Collateral shall not be disclosed to any other Person or entity
in any manner whatsoever, in whole or in part, without the prior written consent
of the Note Parties, except that Agent and each Purchaser may disclose any such
information: (a) to its own and to its Affiliates’ limited partners, members,
managers, directors, individuals or bodies responsible for governance of Agent
or the Purchasers (including Agent’s and Agent’s Affiliates’ investment
committees and limited partner advisory committees), officers, employees,
accountants, counsel and other professional advisors if Agent or the Purchasers
in their sole discretion determines that any such party should have access to
such information in connection with such party’s responsibilities in connection
with the Note or this Agreement and, provided that such recipient of such
Confidential Information either (i) agrees to be bound by the confidentiality
provisions of this paragraph or (ii) is otherwise subject to confidentiality
restrictions that reasonably protect against the disclosure of Confidential
Information; (b) if such information is generally available to the public; (c)
if required or appropriate in any report, statement or testimony submitted to
any governmental authority having or claiming to have jurisdiction over Agent or
the Purchasers; (d) if required or appropriate in response to any summons or
subpoena or in connection with any litigation, to the extent permitted or deemed
advisable by Agent’s or Purchasers’ counsel; (e) to comply with any legal
requirement or law applicable to Agent or the Purchasers; (f) to the extent
reasonably necessary in connection with the exercise of any right or remedy
under any Note Document, including Agent’s sale, lease, or other disposition of
Collateral after default; (g) to any Participant or assignee of Agent or the
Purchasers or any prospective Participant or assignee; provided that such
Participant or assignee or prospective Participant or assignee agrees in writing
to be bound by this Section prior to disclosure; (h) to any investor or
potential investor (or advisors or fiduciaries (including trustees) to such
investor or potential investor) in connection with an investment or potential
investment transaction in or with Agent or an Affiliate of Agent; or (i)
otherwise with the prior consent of the Note Parties; provided that any
disclosure made in violation of this Agreement shall not affect the obligations
of the Note Parties or any of their respective Affiliates.


71

--------------------------------------------------------------------------------




11.14    Assignment of Rights. Each Note Party acknowledges and understands that
Agent or the Purchasers may, subject to Section 11.07, sell and assign all or
part of its interest hereunder and under the Note Documents to any Person or
entity (an “Assignee”). After such assignment the term “Agent” or “Purchaser” as
used in the Note Documents shall mean and include such Assignee, and such
Assignee shall be vested with all rights, powers and remedies of Agent and the
Purchasers hereunder with respect to the interest so assigned; but with respect
to any such interest not so transferred, Agent and the Purchasers shall retain
all rights, powers and remedies hereby given. No such assignment by Agent or the
Purchasers shall relieve any Note Party of any of its obligations hereunder. The
Purchasers agree that in the event of any transfer by it of the Note(s) (if
any), it will endorse thereon a notation as to the portion of the principal of
the Note(s), which shall have been paid at the time of such transfer and as to
the date to which interest shall have been last paid thereon.
11.15    Revival of Secured Obligations. This Agreement and the Note Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against any Note Party for liquidation or reorganization
or examinership, if any Note Party becomes insolvent or makes an assignment for
the benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of any Note Party’s assets, or if any payment or transfer of
Collateral is recovered from Agent or the Purchasers. The Note Documents and the
Secured Obligations and Collateral security shall continue to be effective, or
shall be revived or reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations or any transfer of Collateral to Agent,
or any part thereof is rescinded, avoided or avoidable, reduced in amount, or
must otherwise be restored or returned by, or is recovered from, Agent, any
Purchaser or by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment,
performance, or transfer of Collateral had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Note Documents and the Secured Obligations
shall be deemed, without any further action or documentation, to have been
revived and reinstated except to the extent of the full, final, and indefeasible
payment to Agent or the Purchasers in Cash.
11.16    Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.
11.17    No Third Party Beneficiaries. No provisions of the Note Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, the Purchasers and the Note Parties unless specifically provided
otherwise herein, and, except as otherwise so provided, all provisions of the
Note Documents will be personal and solely among Agent, the Purchasers and the
Note Parties.
11.18    Agency.


72

--------------------------------------------------------------------------------




(a)    Each Purchaser hereby irrevocably appoints NovaQuest Pharma Opportunities
Fund IV, L.P. to act on its behalf as the Agent and registrar hereunder and
under the other Note Documents and authorizes the Agent to (i) take such actions
on its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
the Agent under such Note Documents, (iii) act as agent of the Purchasers for
purposes of acquiring, holding, enforcing and perfecting all Liens granted by
the Note Parties on the Collateral to secure any of the Secured Obligations and
(iv) exercise such actions and powers as are reasonably incidental thereto.
(b)    Each Purchaser agrees to indemnify the Agent in its capacity as such (to
the extent not reimbursed by the Note Parties and without limiting the
obligation of the Note Parties to do so), according to its respective Note
Purchase Commitment percentages (based upon the total outstanding Note Purchase
Commitments) in effect on the date on which indemnification is sought under this
Section 11.18, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of, this
Agreement, any of the other Note Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Agent under or in connection with any of
the foregoing. The agreements in this Section shall survive the payment of the
Notes and all other amounts payable hereunder.
(c)    Agent in Its Individual Capacity. The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Purchaser
as any other Purchaser and may exercise the same as though it were not the Agent
and the term “Purchaser” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include each such Person serving as Agent
hereunder in its individual capacity.
(d)    Exculpatory Provisions. The Agent shall have no duties or obligations
except those expressly set forth herein and in the other Note Documents. Without
limiting the generality of the foregoing, the Agent shall not:
(i)    be subject to any fiduciary or other implied duties, regardless of
whether any default or any Event of Default has occurred and is continuing;
(ii)    have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Note Documents that the Agent is required to
exercise as directed in writing by the Purchasers, provided that the Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Note
Document or applicable law; and


73

--------------------------------------------------------------------------------




(iii)    except as expressly set forth herein and in the other Note Documents,
have any duty to disclose, and the Agent shall not be liable for the failure to
disclose, any information relating to the Note Parties or any of their
respective Affiliates that is communicated to or obtained by any Person serving
as the Agent or any of its Affiliates in any capacity.
(e)    The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Purchasers or as the Agent shall
believe in good faith shall be necessary, under the circumstances or (ii) in the
absence of its own gross negligence or willful misconduct.
(f)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Note Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Note
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.
(g)    Reliance by Agent. Agent may rely, and shall be fully protected in
acting, or refraining to act, upon, any resolution, statement, certificate,
instrument, opinion, report, notice, request, consent, order, bond or other
paper or document that it has no reason to believe to be other than genuine and
to have been signed or presented by the proper party or parties or, in the case
of cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of its gross negligence or willful misconduct, Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to Agent
and conforming to the requirements of this Agreement or any of the other Note
Documents. Agent may consult with counsel, and any opinion or legal advice of
such counsel shall be full and complete authorization and protection in respect
of any action taken, not taken or suffered by Agent hereunder or under any Note
Documents in accordance therewith. Agent shall have the right at any time to
seek instructions concerning the administration of the Collateral from any court
of competent jurisdiction. Agent shall not be under any obligation to exercise
any of the rights or powers granted to Agent by this Agreement and the other
Note Documents at the request or direction of the Purchasers unless Agent shall
have been provided by the Purchasers with adequate security and indemnity
against the costs, expenses and liabilities that may be incurred by it in
compliance with such request or direction.


74

--------------------------------------------------------------------------------




11.19    Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided, however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.13.
11.20    Service of Process. Parent, Myovant England, Myovant Ireland, Myovant
Switzerland and each Subsidiary that is organized outside of the United States
of America shall each appoint C T Corporation System as its agent for the
purpose of receiving and forwarding service of any process in the United States
of America.
11.21    Multiple Note Parties.
(a)    Note Party’s Agent. Each Note Party hereby irrevocably appoints Parent as
its agent, attorney-in-fact and legal representative for all purposes, including
issuing Purchase Requests and receiving account statements and other notices and
communications to Note Party (or any of them) from the Agent or any Purchaser.
The Agent may rely, and shall be fully protected in relying, on any Purchase
Request, disbursement instruction, report, information or any other notice or
communication made or given by Parent, whether in its own name or on behalf of
one or more of the other Note Parties, and the Agent shall not have any
obligation to make any inquiry or request any confirmation from or on behalf of
any other Note Party as to the binding effect on it of any such request,
instruction, report, information, other notice or communication, nor shall the
joint and several character of the Note Parties’ obligations hereunder or any
other Note Document be affected thereby.
(b)    Waivers. Each Note Party hereby waives: (i) any right to require the
Agent to institute suit against, or to exhaust its rights and remedies against,
any other Note Party or any other person, or to proceed against any property of
any kind which secures all or any part of the Secured Obligations, or to
exercise any right of offset or other right with respect to any reserves,
credits or deposit accounts held by or maintained with the Agent or any
Indebtedness of the Agent or any Purchaser to any other Note Party, or to
exercise any other right or power, or pursue any other remedy the Agent or any
Purchaser may have; (ii) any defense arising by reason of any disability or
other defense of any other Note Party or any endorser, co-maker or other person,
or by reason of the cessation from any cause whatsoever of any liability of any
other Note Party or any


75

--------------------------------------------------------------------------------




endorser, co-maker or other person, with respect to all or any part of the
Secured Obligations, or by reason of any act or omission of the Agent or others
which directly or indirectly results in the discharge or release of any other
Note Party or any other person or any Secured Obligations or any security
therefor, whether by operation of law or otherwise; (iii) any defense arising by
reason of any failure of the Agent to obtain, perfect, maintain or keep in force
any Lien on, any property of any Note Party or any other person; (iv) any
defense based upon or arising out of any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any other Note Party or any endorser, co-maker or other
person, including without limitation any discharge of, or bar against
collecting, any of the Secured Obligations (including without limitation any
interest thereon), in or as a result of any such proceeding. Until all of the
Secured Obligations have been paid, performed, and discharged in full, nothing
shall discharge or satisfy the liability of any Note Party hereunder except the
full performance and payment of all of the Secured Obligations. If any claim is
ever made upon the Agent for repayment or recovery of any amount or amounts
received by the Agent in payment of or on account of any of the Secured
Obligations, because of any claim that any such payment constituted a
preferential transfer or fraudulent conveyance, or for any other reason
whatsoever, and the Agent repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over the Agent or any of its property, or by reason of any
settlement or compromise of any such claim effected by the Agent with any such
claimant (including without limitation the any other Note Party), then and in
any such event, each Note Party agrees that any such judgment, decree, order,
settlement and compromise shall be binding upon such Note Party, notwithstanding
any revocation or release of this Agreement or the cancellation of any note or
other instrument evidencing any of the Secured Obligations, or any release of
any of the Secured Obligations, and each Note Party shall be and remain liable
to the Agent and the Purchasers under this Agreement for the amount so repaid or
recovered, to the same extent as if such amount had never originally been
received by the Agent or any Purchaser, and the provisions of this sentence
shall survive, and continue in effect, notwithstanding any revocation or release
of this Agreement. Each Note Party hereby expressly and unconditionally waives
all rights of subrogation, reimbursement and indemnity of every kind against any
other Note Party, and all rights of recourse to any assets or property of any
other Note Party, and all rights to any collateral or security held for the
payment and performance of any Secured Obligations, including (but not limited
to) any of the foregoing rights which any Note Party may have under any present
or future document or agreement with any other Note Party or other person, and
including (but not limited to) any of the foregoing rights which any Note Party
may have under any equitable doctrine of subrogation, implied contract, or
unjust enrichment, or any other equitable or legal doctrine.


76

--------------------------------------------------------------------------------




(c)    Consents. Each Note Party hereby consents and agrees that, without notice
to or by any Note Party and without affecting or impairing in any way the
obligations or liability of any Note Party hereunder, the Agent may, from time
to time before or after revocation of this Agreement, do any one or more of the
following in its sole and absolute discretion: (i) accept partial payments of,
compromise or settle, renew, extend the time for the payment, discharge, or
performance of, refuse to enforce, and release all or any parties to, any or all
of the Obligations; (ii) grant any other indulgence to any Note Party or any
other Person in respect of any or all of the Secured Obligations or any other
matter; (iii) accept, release, waive, surrender, enforce, exchange, modify,
impair, or extend the time for the performance, discharge, or payment of, any
and all property of any kind securing any or all of the Secured Obligations or
any guaranty of any or all of the Secured Obligations, or on which the Agent at
any time may have a Lien, or refuse to enforce its rights or make any compromise
or settlement or agreement therefor in respect of any or all of such property;
(iv) substitute or add, or take any action or omit to take any action which
results in the release of, any one or more other Note Parties or any endorsers
of all or any part of the Secured Obligations, including, without limitation one
or more parties to this Agreement, regardless of any destruction or impairment
of any right of contribution or other right of any Note Party; (v) apply any
sums received from any other Note Party, any guarantor, endorser, or co-signer,
or from the disposition of any Collateral or security, to any Indebtedness
whatsoever owing from such person or secured by such Collateral or security, in
such manner and order as the Agent determines in its sole discretion, and
regardless of whether such Indebtedness is part of the Secured Obligations, is
secured, or is due and payable. Each Note Party consents and agrees that the
Agent shall be under no obligation to marshal any assets in favor of any Note
Party, or against or in payment of any or all of the Secured Obligations. Each
Note Party further consents and agrees that the Agent shall have no duties or
responsibilities whatsoever with respect to any property securing any or all of
the Secured Obligations. Without limiting the generality of the foregoing, the
Agent shall have no obligation to monitor, verify, audit, examine, or obtain or
maintain any insurance with respect to, any property securing any or all of the
Secured Obligations.
(d)    Independent Liability. Each Note Party hereby agrees that one or more
successive or concurrent actions may be brought hereon against such Note Party,
in the same action in which any other Note Party may be sued or in separate
actions, as often as deemed advisable by Agent. Each Note Party is fully aware
of the financial condition of each other Note Party and is executing and
delivering this Agreement based solely upon its own independent investigation of
all matters pertinent hereto, and such Note Party is not relying in any manner
upon any representation or statement of the Agent or any Lender with respect
thereto. Each Note Party represents and warrants that it is in a position to
obtain, and each Note Party hereby assumes full responsibility for obtaining,
any additional information concerning any other Note Party’s financial condition
and any other matter pertinent hereto as such Note Party may desire, and such
Note Party is not relying upon or expecting the Agent to furnish to it any
information now or hereafter in the Agent’s possession concerning the same or
any other matter.


77

--------------------------------------------------------------------------------




(e)    Subordination.  All Indebtedness of a Note Party or any Subsidiary of a
Note Party now or hereafter arising held by another Note Party or Subsidiary of
a Note Party is subordinated to the Secured Obligations and the Note Party
holding the Indebtedness shall take all actions reasonably requested by Agent to
effect, to enforce and to give notice of such subordination, or if the
Indebtedness is held by a Subsidiary of a Note Party, such Note Party shall take
all actions reasonably requested by Agent to cause the Subsidiary to effect, to
enforce and to give notice of such subordination.
11.22    Swiss Limitation. Notwithstanding anything to the contrary in this
Agreement and the other Note Documents, the obligations of Myovant Switzerland
or any other Note Party incorporated in Switzerland (collectively, the “Swiss
Guarantor”) and the rights of Agent and the Purchasers under this Agreement and
the other Note Documents are subject to the following limitations:
(a)    If and to the extent a guarantee or security interest granted or any
other obligations assumed by a Swiss Guarantor under this Agreement and the
other Note Documents guarantees or secures obligations of its (direct or
indirect) parent company (upstream security) or its sister companies
(cross-stream security) (the “Upstream or Cross-Stream Secured Obligations”) and
if and to the extent using the proceeds from the enforcement of such guarantee,
security interest or other obligation to discharge the Upstream or Cross-Stream
Secured Obligations would constitute a repayment of capital
(Einlagerückgewähr/Kapitalrückzahlung), a violation of the legally protected
reserves (gesetzlich geschützte Reserven) or the payment of a (constructive)
dividend (Gewinnausschüttung) under Swiss corporate law or would otherwise be
restricted under Swiss law and practice then applicable, the proceeds from the
enforcement of such guarantee, security interest or other obligation to be used
to discharge the Upstream or Cross-Stream Secured Obligations shall be limited
to the maximum amount of that Swiss Guarantor’s freely disposable shareholder or
quotaholder equity at the time of enforcement (the “Maximum Amount”); provided
that such limitation is required under the applicable law at that time and that
such limitation shall not free the Swiss Guarantor from its obligations in
excess of the Maximum Amount, but merely postpone the performance date of those
obligations until such time or times as performance is again permitted under
then applicable law. This Maximum Amount of freely disposable shareholder or
quotaholder equity shall be determined in accordance with Swiss law and
applicable Swiss accounting principles, and, if and to the extent required by
applicable Swiss law, shall be confirmed by the auditors of the Swiss Guarantor
on the basis of an interim audited balance sheet as of that time.
(b)    In respect of Upstream or Cross-Stream Secured Obligations, the Swiss
Guarantor shall, as concerns the proceeds resulting from the enforcement of the
guarantee or security interest granted or other obligations assumed under this
Agreement and the other Note Documents, if and to the extent required by
applicable law in force at the relevant time:
(i)    procure that such enforcement proceeds can be used to discharge Upstream
or Cross-Stream Secured Obligations without deduction of Swiss Withholding Tax
by discharging the liability to such tax by notification pursuant to applicable
law rather than payment of the tax;


78

--------------------------------------------------------------------------------




(ii)    if the notification procedure pursuant to sub-paragraph (i) above does
not apply, deduct the Swiss Withholding Tax at such rate (currently thirty-five
percent (35%) at the date of this Agreement) as is in force from time to time
from any such enforcement proceeds used to discharge Upstream or Cross-Stream
Secured Obligations, and pay, without delay, any such taxes deducted to the
Swiss Federal Tax Administration;
(iii)    notify the Agent that such notification or, as the case may be,
deduction has been made, and provide the Agent with evidence that such a
notification of the Swiss Federal Tax Administration has been made or, as the
case may be, such taxes deducted have been paid to the Swiss Federal Tax
Administration; and
(iv)    in the case of a deduction of Swiss Withholding Tax, use its best
efforts to ensure that any person, which is entitled to a full or partial refund
of the Swiss Withholding Tax deducted from such enforcement proceeds, will, as
soon as possible after such deduction, (A) request a refund of the Swiss
Withholding Tax under applicable law (including tax treaties), and (B) pay to
the Agent upon receipt any amount so refunded.
(c)    The Swiss Guarantor shall promptly take and promptly cause to be taken
any action, including the following:
(i)    the passing of any shareholders’ or quotaholders’ resolutions, as may be
the case, to approve the use of the enforcement proceeds, which may be required
as a matter of Swiss mandatory law in force at the time of the enforcement of
the security interest in order to allow a prompt use of the enforcement
proceeds;
(ii)    preparation of up-to-date audited balance sheet of the Swiss Guarantor;
(iii)    confirmation of the auditors of the Swiss Guarantor that the relevant
amount represents the Maximum Amount;
(iv)    conversion of restricted reserves into profits and reserves freely
available for the distribution as dividends (to the extent permitted by
mandatory Swiss law);
(v)    to the extent permitted by applicable law, Swiss accounting standards,
write-up or realize any of its assets that are shown in its balance sheet with a
book value that is significantly lower than the market value of the assets, in
case of realization, however, only if such assets are not necessary for the
Swiss Guarantor’s business (nicht betriebsnotwendig); and
(vi)    all such other measures necessary to allow the Swiss Guarantor to use
enforcement proceeds as agreed hereunder with a minimum of limitations.


79

--------------------------------------------------------------------------------




SECTION 12     THE GUARANTEE
12.01    The Guarantee. The Guarantors hereby jointly and severally guarantee to
the Purchasers and their respective successors and assigns the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest on the Notes and all fees and other amounts from time
to time owing to the Purchasers by Issuer under this Agreement or under any
other Note Document and by any other Note Party under any of the Note Documents
(but excluding any obligations under Section 8), in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby further jointly and
severally agree that if Issuer shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.
12.02    Obligations Unconditional. The obligations of the Guarantors under
Section 12.01 are absolute and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the
obligations of Issuer under this Agreement or any other agreement or instrument
referred to herein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 12.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional, joint and several, under any and all circumstances. Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Guarantors hereunder, which shall remain absolute and unconditional as described
above:
(a)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or
(d)    any lien or security interest granted to, or in favor of, the Purchasers
as security for any of the Guaranteed Obligations shall fail to be perfected.


80

--------------------------------------------------------------------------------




The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Purchaser
exhaust any right, power or remedy or proceed against Issuer under this
Agreement or any other agreement or instrument referred to herein, or against
any other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations.
12.03    Reinstatement. The obligations of the Guarantors under this Section 12
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of Issuer in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Guarantors jointly and severally agree that
they will indemnify the Purchasers on demand for all reasonable costs and
expenses (including fees of counsel) incurred by the Purchasers in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.
12.04    Subrogation. The Guarantors hereby jointly and severally agree that
until the payment and satisfaction in full of all Guaranteed Obligations and the
expiration and termination of the Note Purchase Commitments, they shall not
exercise any right or remedy arising by reason of any performance by them of
their guarantee in Section 12.01, whether by subrogation or otherwise, against
Issuer or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.
12.05    Remedies. The Guarantors jointly and severally agree that, as between
the Guarantors and the Purchasers, the obligations of Issuer under this
Agreement and under the other Note Documents may be declared to be forthwith due
and payable as provided in Section 9 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 9) for
purposes of Section 12.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Issuer and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by Issuer) shall
forthwith become due and payable by the Guarantors for purposes of Section
12.01.
12.06    Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the guarantee in this Section 12 constitutes an instrument for the payment
of money, and consents and agrees that the Purchasers, at their sole option, in
the event of a dispute by such Guarantor in the payment of any moneys due
hereunder, shall have the right to proceed by motion for summary judgment
pursuant to Sections 437c-438 of the California Civil Code (Summary Judgments
and Motions for Judgment on the Pleadings).
12.07    Continuing Guarantee. The guarantee in this Section 12 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.


81

--------------------------------------------------------------------------------




12.08    Rights of Contribution. The Guarantors hereby agree, as between
themselves, that if any Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Guarantor of any Guaranteed
Obligations, each other Guarantor shall, on demand of such Excess Funding
Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations. The payment obligation of a
Guarantor to any Excess Funding Guarantor under this Section 12.08 shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Section 12 and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.
For purposes of this Section 12.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Guarantor, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate present
fair saleable value of all properties of such Guarantor (excluding any shares of
stock of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been Guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair saleable value
of all properties of all of the Guarantors exceeds the amount of all the debts
and liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities, but excluding the obligations of Issuer and the Guarantors
hereunder and under the other Note Documents) of all of the Guarantors,
determined (A) with respect to any Guarantor that is a party hereto on the first
Purchase Date, as of such Purchase Date, and (B) with respect to any other
Guarantor, as of the date such Guarantor becomes a Guarantor hereunder.
12.09    General Limitation on Guarantee Obligations. In any action or
proceeding involving any provincial, territorial or state corporate law, or any
state or federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
Section 12.01 would otherwise, taking into account the provisions of Section
12.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 12.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Purchaser or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
12.10    Certain Waivers.


82

--------------------------------------------------------------------------------




(a)    To the extent permitted under applicable law, each Note Party hereby
waives any rights and defenses that are or may become available to such Note
Party by reason of Sections 2787 to 2855, inclusive, of the California Civil
Code.
(b)    To the extent permitted under applicable law, each Note Party waives all
rights and defenses arising out of an election of remedies by the Purchasers,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for a guaranteed obligation, has destroyed such Note Party’s
rights of subrogation and reimbursement against the principal by the operation
of Section 580d of the California Code of Civil Procedure or otherwise.
12.11    Guarantee Limitations – Ireland.
(a)    The guarantee contained in this Section 12.11 does not apply to any
liability to the extent that it would result in the guarantee (i) constituting
unlawful financial assistance within the meaning of Section 82 of the Companies
Act 2014 of Ireland or (ii) constituting a breach of Section 239 of the
Companies Act 2014 of Ireland.
(b)    Each party acknowledges that to the extent that the guarantee has been
validated under Section 202 of the Companies Act 2014 of Ireland it shall not
constitute unlawful financial assistance under Section 82 of the Companies Act
2014 of Ireland and to the extent that Section 243 of the Companies Act 2014 of
Ireland applies it shall not constitute a breach of Section 239 of the Companies
Act 2014 of Ireland (in each case to the extent applicable).
SECTION 13     REPRESENTATIONS AND WARRANTIES OF PURCHASER AND EQUITY PURCHASER
13.01    Authorization. The Purchasers and Equity Purchaser have full power and
authority to enter into the Purchase Agreement. The Purchase Agreement, when
executed and delivered by the Purchasers and Equity Purchaser, will constitute a
valid and legally binding obligation of the Purchasers and Equity Purchaser,
enforceable in accordance with its terms and conditions, except (a) as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally or (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies.
13.02    Purchase Entirely for Own Account. The Purchasers are acquiring the
Notes and Equity Purchaser is acquiring the Shares for investment for the
Purchasers’ and Equity Purchaser’s own account, respectively, not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof.
Neither the Purchasers nor Equity Purchaser has a present intention of selling,
granting any participation in, or otherwise distributing the same. The
Purchasers and Equity Purchaser further represent that the Purchasers and Equity
Purchaser do not presently have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of the Notes or Shares,
respectively. Neither the Purchasers nor Equity Purchaser has been formed for
the specific purpose of acquiring the Notes or Shares, respectively.


83

--------------------------------------------------------------------------------




13.03    Disclosure of Information. The Purchasers and Equity Purchaser have had
an opportunity to discuss Parent’s business, management, financial affairs and
the terms and conditions of the offering of the Shares with Parent’s management.
13.04    Restricted Securities. The Purchasers and Equity Purchaser understand
that the Notes and Shares, respectively, have not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act that depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of
Purchasers’ and Equity Purchaser’s representations as expressed in this
Agreement. The Purchasers and Equity Purchaser understand that the Notes and
Shares are “restricted securities” under applicable United States federal and
state securities laws and that, pursuant to these laws, the Purchaser and Equity
Purchaser must hold the Notes and Shares, respectively, indefinitely unless they
are registered with the SEC and qualified by state authorities or an exemption
from such registration and qualification requirements is available. The
Purchasers and Equity Purchaser acknowledge that Parent has no obligation to
register or qualify the Notes or Shares, respectively. The Purchasers and Equity
Purchaser further acknowledge that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale and the holding
period for the Notes or Shares, respectively, and on requirements relating to
Parent that are outside of the Purchasers’ and Equity Purchaser’s control, and
that Parent is under no obligation and may not be able to satisfy.
13.05    Legends. The Purchasers and Equity Purchaser understand that the Notes
and the Shares may bear any one or more of the following legends: (a) any legend
required by the securities laws of any state to the extent such laws are
applicable to the Notes or Shares represented by the certificate so legended,
(b) with respect to the Shares, the following legend:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO PARENT
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.”
and (c) with respect to the Notes, the following legend:


84

--------------------------------------------------------------------------------




“THIS NOTE AND THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO EACH
INTERCREDITOR AGREEMENT ENTERED INTO FROM TIME TO TIME BETWEEN THE AGENT AND THE
PERMITTED SENIOR DEBT REPRESENTATIVES PARTY THERETO, AND THE TERMS OF THIS NOTE,
INCLUDING WITHOUT LIMITATION ANY RIGHTS OF ENFORCEMENT HEREUNDER, ARE SUBJECT TO
THE TERMS OF SUCH INTERCREDITOR AGREEMENTS, AND IF ANY CONFLICT SHALL EXIST
BETWEEN THE TERMS HEREUNDER AND THE TERMS OF SUCH INTERCREDITOR AGREEMENTS, THE
TERMS OF SUCH INTERCREDITOR AGREEMENTS WILL GOVERN AND CONTROL.
THIS NOTE AND SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO
SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO, COMPLIANCE WITH RULE 144 UNDER SUCH ACT OR (OTHER
THAN FOR A TRANSFER TO AN AFFILIATE) AN OPINION OF COUNSEL IN A FORM REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER, OR IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF, SUCH ACT.”
13.06    Accredited and Sophisticated Purchaser. Each Purchaser and Equity
Purchaser is an accredited investor as defined in Rule 501(a) of Regulation D of
the Securities Act. Each Purchaser and Equity Purchaser is able to fend for
itself, can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Notes and Shares, respectively;
provided that to the extent a Purchaser or an Equity Purchaser has been formed
for the foregoing purpose, it is hereby making the respective representations
under this Section 13 with respect to each of its investors.
13.07    No General Solicitation. None of the Purchasers, Equity Purchaser nor
any of their respective officers, directors, employees, agents, stockholders or
partners has either directly or indirectly, including through a broker or finder
(a) engaged in any general solicitation with respect to the offer and sale of
the Notes or Shares, as applicable , or (b) published any advertisement in
connection with the offer and sale of the Notes or Shares, as applicable.
SECTION 14         INTERCREDITOR AGREEMENT
(a)     The Agent and the Purchasers acknowledge that to the extent any Note
Party incurs any Permitted Senior Debt, the priority of Liens granted hereunder
and the rights of the parties hereto shall be governed by the applicable
Intercreditor Agreement and the Agent and the Purchasers agree to be bound by
the terms thereof.


85

--------------------------------------------------------------------------------




(b)    Notwithstanding anything herein to the contrary, (i) the priority of the
Liens and security interests granted to the Agent pursuant to this Agreement are
expressly subject to any applicable Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Agent or any Purchaser hereunder is
subject to the limitations and provisions of such Intercreditor Agreement. In
the event of any conflict between the terms of any Intercreditor Agreement and
the terms of this Agreement regarding the priority of the Liens and the security
interests granted to the Agent or exercise of any rights or remedies by the
Agent, the terms of such Intercreditor Agreement shall govern.
(c)     Notwithstanding anything herein to the contrary, to the extent that any
Note Party is required hereunder to deliver the Collateral to, or the possession
or control by, the Agent pursuant to the terms of this Agreement or any Note
Document, such Note Party’s obligations hereunder with respect to such delivery,
possession or control shall be deemed to be complied with and satisfied by the
delivery of the Collateral to, or the possession or control by, the Permitted
Senior Debt Representative or any other party in accordance with the terms of
such Permitted Senior Debt, the applicable Intercreditor Agreement or any other
document entered into in connection therewith.
(d)    Any reference in this Agreement to a “first priority security interest”
or words of similar effect in describing the security interests created
hereunder shall be understood to refer to such priority subject to the claims of
the Permitted Senior Debt Representative in the applicable Intercreditor
Agreement.


[Signature Pages Follow]




86

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Note Parties, Agent and Purchasers have duly executed and
delivered this Securities Purchase Agreement as of the day and year first above
written.
ISSUER:
MYOVANT SCIENCES LTD.
Signature:
/s/ Marianne L. Romeo
Print Name:
Marianne L. Romeo
Title:
Head, Global Transactions & Risk Management

GUARANTORS:
MYOVANT HOLDINGS LIMITED
Signature:
/s/ Marianne L. Romeo
Print Name:
Marianne L. Romeo
Title:
Director
in the presence of:
Witness Signature:
/s/ Kathleen S. Valdez
Print Name:
Kathleen S. Valdez
Witness Address:
25 Southcourt Ave., Paget, Bermuda

MYOVANT SCIENCES GMBH
Signature:
/s/ Mark Altmeyer
Print Name:
Mark Altmeyer
Title:
Manager



SIGNED
for and on behalf of
MYOVANT SCIENCES IRELAND LIMITED
by its lawfully appointed attorney







--------------------------------------------------------------------------------




Eoin O'Neill
Print name of Attorney





in the presence of:                                                       


/s/ David Pierce
 
/s/ Eoin O'Neill
Witness signature
 
Signature of Attorney



David Pierce
Print Name
 
South Bank House, Barrow St., Dublin 4
Print Address
 
Director
Witness Occupation
 
 







MYOVANT SCIENCES, INC.
Signature:
/s/ Matthew Lang
Print Name:
Matthew Lang
Title:
General Counsel & Corporate Secretary










--------------------------------------------------------------------------------






AGENT:
NOVAQUEST PHARMA OPPORTUNITIES FUND IV, L.P.

By: NQ POF IV GP, L.P., its general partner
By: NQ POF IV GP, LTD, its general partner
Signature:
/s/ John L. Bradley, Jr.
Print Name:
John L. Bradley, Jr.
Title:
Director

PURCHASERS:
NOVAQUEST PHARMA OPPORTUNITIES FUND IV, L.P.

By: NQ POF IV GP, L.P., its general partner
By: NQ POF IV GP, LTD, its general partner
Signature:
/s/ John L. Bradley, Jr.
Print Name:
John L. Bradley, Jr.
Title:
Director


NOVAQUEST PHARMA OPPORTUNITIES FUND IV (PARALLEL), L.P.

By: NQ POF IV GP, L.P., its general partner
By: NQ POF IV GP, LTD, its general partner
Signature:
/s/ John L. Bradley, Jr.
Print Name:
John L. Bradley, Jr.
Title:
Director








--------------------------------------------------------------------------------






Table of Exhibits and Schedules
Exhibit A:    Joinder Agreement
Exhibit B:    Form of Note
Exhibit C:    Compliance Certificate
Exhibit D:    Additional Representations and Warranties of Parent for Equity
Closings
Exhibit E:    Customary Subordination Terms
Exhibit F:    Form of Pricing Supplement


Schedule 1.01(a)    Clinical Trials
Schedule 1.01(b)    Commitments







--------------------------------------------------------------------------------






EXHIBIT A
FORM OF JOINDER
AGREEMENT
This Joinder Agreement (the “Joinder Agreement”) is made and dated as of [    ],
20[ ], and is entered into by and between _______________, a ________
corporation (“Subsidiary”), and NOVAQUEST PHARMA OPPORTUNITIES FUND IV, L.P., a
Cayman Islands exempted limited partnership (as “Agent”).
RECITALS
A.    Subsidiary’s Affiliate, Myovant Sciences Ltd. (“Parent”) has
entered/desires to enter into that certain Securities Purchase Agreement dated
as of October 16, 2017, with Parent, each Guarantor (as defined in the Purchase
Agreement), the several banks and other financial institutions or entities from
time to time party thereto as purchasers (each a “Purchaser” and, collectively,
the “Purchasers”) and the Agent, as such agreement may be amended, restated or
modified (the “Purchase Agreement”), together with the other agreements executed
and delivered in connection therewith;
B.    Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Parent’s execution of the Purchase Agreement and the other
agreements executed and delivered in connection therewith;
AGREEMENT
NOW THEREFORE, Subsidiary and Agent agree as follows:
1.
The recitals set forth above are incorporated into and made part of this Joinder
Agreement. Capitalized terms not defined herein shall have the meaning provided
in the Purchase Agreement.






--------------------------------------------------------------------------------




2.
By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Purchase Agreement the same as if it were a Guarantor (as
defined in the Purchase Agreement) under the Purchase Agreement, mutatis
mutandis, provided, however, that (a) with respect to (i) Section 5.01 of the
Purchase Agreement, Subsidiary represents that it is an entity duly organized,
legally existing and in good standing under the laws of [ ], (b) neither Agent
nor the Purchasers shall have any duties, responsibilities or obligations to
Subsidiary arising under or related to the Purchase Agreement or the other Note
Documents, (c) that if Subsidiary is covered by Parent’s insurance, Subsidiary
shall not be required to maintain separate insurance or comply with the
provisions of Sections 6.01 and 6.02 of the Purchase Agreement, and (d) that as
long as Parent satisfies the requirements of Section 7.01 of the Purchase
Agreement, Subsidiary shall not have to provide Agent separate Financial
Statements. To the extent that Agent or any Purchaser has any duties,
responsibilities or obligations arising under or related to the Purchase
Agreement or the other Note Documents, those duties, responsibilities or
obligations shall flow only to Parent and not to Subsidiary or any other Person
or entity. By way of example (and not an exclusive list): (i) Agent’s providing
notice to Parent in accordance with the Purchase Agreement or as otherwise
agreed among Parent, Agent and the Purchasers shall be deemed provided to
Subsidiary; (ii) a Purchase Request by Parent shall be deemed a Purchase Request
by Subsidiary; and (iii) Subsidiary shall have no right to issue a Purchase
Request or make any other demand on the Purchasers.

3.
Subsidiary agrees not to certificate its equity securities without Agent’s prior
written consent, which consent may be conditioned on the delivery of such equity
securities to Agent in order to perfect Agent’s security interest in such equity
securities.

4.
Subsidiary acknowledges that it benefits, both directly and indirectly, from the
Purchase Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as debtor-in-
possession under any bankruptcy proceeding) to the fullest extent provided by
law, any and all claims, rights or defenses to the enforcement of this Joinder
Agreement on the basis that (a) it failed to receive adequate consideration for
the execution and delivery of this Joinder Agreement or (b) its obligations
under this Joinder Agreement are avoidable as a fraudulent conveyance.

5.
As security for the prompt, complete and indefeasible payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, Subsidiary
grants to Agent a security interest in all of Subsidiary’s right, title, and
interest in and to the Collateral.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




2

--------------------------------------------------------------------------------






SUBSIDIARY:


By:
 
Name:
 
Title:
 



AGENT:

NOVAQUEST PHARMA OPPORTUNITIES FUND IV, L.P.

By: NQ POF IV GP, L.P., its general partner
By: NQ POF IV GP, LTD, its general partner
 
Signature:
 
Print Name:
John L. Bradley, Jr.
Title:
Director












--------------------------------------------------------------------------------






EXHIBIT B
NOTE
FORM OF NOTE
THIS NOTE IS SUBJECT TO EACH INTERCREDITOR AGREEMENT ENTERED INTO FROM TIME TO
TIME BETWEEN THE AGENT AND THE PERMITTED SENIOR DEBT REPRESENTATIVES PARTY
THERETO, AND THE TERMS OF THIS NOTE, INCLUDING WITHOUT LIMITATION ANY RIGHTS OF
ENFORCEMENT HEREUNDER, ARE SUBJECT TO THE TERMS OF SUCH INTERCREDITOR
AGREEMENTS, AND IF ANY CONFLICT SHALL EXIST BETWEEN THE TERMS HEREUNDER AND THE
TERMS OF SUCH INTERCREDITOR AGREEMENTS, THE TERMS OF SUCH INTERCREDITOR
AGREEMENTS WILL GOVERN AND CONTROL.
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION
WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, COMPLIANCE
WITH RULE 144 UNDER SUCH ACT OR (OTHER THAN FOR A TRANSFER TO AN AFFILIATE) AN
OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER, OR IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF, SUCH ACT.
THIS NOTE WAS ISSUED WITH “ORIGINAL ISSUE DISCOUNT” WITHIN THE MEANING OF
SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND
THIS LEGEND IS REQUIRED BY SECTION 1275(c) OF THE CODE. UPON WRITTEN REQUEST,
BORROWER WILL PROVIDE TO ANY HOLDER OF THE NOTE (1) THE ISSUE PRICE AND DATE OF
THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE
ORIGINAL YIELD TO MATURITY OF THE NOTE. SUCH REQUEST SHOULD BE SENT TO BORROWER
AT (650) 238-0241.


SENIOR SECURED NOTE
$[●]    [●], 20[●]
Series/Tranche Number: [●]
CUSIP No.: [●]







--------------------------------------------------------------------------------




FOR VALUE RECEIVED, MYOVANT SCIENCES, LTD., an exempted company incorporated and
organized under the laws of Bermuda (the “Issuer”), hereby promises to pay to
[●], a [●] (the “Purchaser”), at its offices located at [●] (or at such other
place or places as the Purchaser may designate), at the times and in the manner
provided in the Securities Purchase Agreement, dated as of October 16, 2017 (as
amended, modified, restated or supplemented from time to time, the “Purchase
Agreement”), among the Issuer, the Purchasers from time to time parties thereto,
and NovaQuest Pharma Opportunities Fund IV, L.P., a Cayman Islands exempted
limited partnership, as agent for the Purchasers, the principal sum of [●]
($[●].00), under the terms and conditions of this senior secured note (this
“Note”). The defined terms in the Purchase Agreement are used herein with the
same meaning. The Issuer also promises to pay interest on the aggregate unpaid
principal amount of this Note at the rates applicable thereto from time to time
as provided in the Purchase Agreement.
This Note is one of the Notes referred to in the Purchase Agreement and is
issued to evidence the purchase thereof by the Purchaser pursuant to the
Purchase Agreement. All of the terms, conditions and covenants of the Purchase
Agreement are expressly made a part of this Note by reference in the same manner
and with the same effect as if set forth herein at length, and any holder of
this Note is entitled to the benefits of and remedies provided in the Purchase
Agreement and the other Note Documents. Reference is made to the Purchase
Agreement for provisions relating to the interest rate, maturity, payment,
prepayment and acceleration of this Note.
In the event of an acceleration of the maturity of this Note pursuant to the
Purchase Agreement, this Note shall become immediately due and payable, without
presentation, demand, protest or notice of any kind, all of which are hereby
waived by the Issuer.
In the event this Note is not paid when due at any stated or accelerated
maturity, the Issuer agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.
This Note and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Note shall be governed by, and construed in accordance with, the law of the
State of New York. The Issuer hereby submits to the nonexclusive jurisdiction
and venue of the courts of the State of New York sitting in the City and County
of New York and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof.
IN WITNESS WHEREOF, the Issuer has caused this Note to be executed by its duly
authorized corporate officer as of the day and year first above written.
ISSUER:
MYOVANT SCIENCES LTD.
By:
Title:


2

--------------------------------------------------------------------------------






EXHIBIT C
COMPLIANCE CERTIFICATE
Date: ________, 20[ ]
NovaQuest Pharma Opportunities Fund IV, L.P. (as “Agent”)
Attention: Matthew Bullard
4208 Six Forks Road, Suite 920
Raleigh, NC 27609

Reference is made to that certain Securities Purchase Agreement dated as of
October 16, 2017 and the Note Documents (as defined therein) entered into in
connection with such Securities Purchase Agreement all as may be amended from
time to time (hereinafter referred to collectively as the “Purchase Agreement”)
by and among Myovant Sciences, Ltd., each Guarantor (as defined in the Purchase
Agreement), the several banks and other financial institutions or entities from
time to time party thereto (each a “Purchaser” and collectively, the
“Purchasers”) and NovaQuest Pharma Opportunities Fund IV, L.P., as agent for the
Purchasers (the “Agent”) and Myovant Sciences Ltd. (the “Parent”) as Issuer and
each Guarantor party thereto. All capitalized terms not defined herein shall
have the same meaning as defined in the Purchase Agreement.
The undersigned is an Officer of Parent, knowledgeable of Parent’s financial
matters, and is authorized to provide certification of information regarding
Parent; hereby certifies, in such capacity, that in accordance with the terms
and conditions of the Purchase Agreement, except as set forth below, each Note
Party is in compliance for the period ending ________ with all covenants,
conditions and terms[, including the financial covenant calculation of the
Minimum Cash Amount set forth below]1. The undersigned further certifies the
attached financial statements are prepared in accordance with GAAP or IFRS, as
applicable (except for the absence of footnotes with respect to unaudited
financial statement and subject to normal year-end adjustments) and are
consistent from one period to the next except as explained below.
Exceptions:
REPORTING REQUIREMENT
REQUIRED
CHECK IF ATTACHED
Interim Financial Statements
Quarterly within 45 days
 
Audited Financial Statements
FYE within 90 days
 



[Minimum Cash Amount Calculation:
1 To be included in Certificates delivered on and after the Amortization Date.





--------------------------------------------------------------------------------






A. Aggregate principal amount of Notes outstanding as of the date of this
Certificate:
$[__]
B. Months remaining until Stated Maturity Date
[__]
C. Current quarterly amortization of principal [A / B]:
$[__]
D. Amount required by Section 7.16 of the Credit Agreement [C * 4]:
$[__]
E. Unrestricted Cash
$[__]
Compliance [E > D?]
[Yes] [No]

]2 
The undersigned hereby confirms that the Note Parties are in compliance with the
applicable covenants contained in the Purchase Agreement[, including Section
7.16 of the Purchase Agreement ,] as of the date first set forth above.
Very Truly Yours,
MYOVANT SCIENCES LTD.
By:
 
 
 
Name:
 
Its:
 





2 To be included in Certificates delivered on and after the Amortization Date.


2

--------------------------------------------------------------------------------






EXHIBIT D
ADDITIONAL REPRESENTATIONS AND WARRANTIES
OF PARENT FOR EQUITY CLOSINGS
Capitalized terms used, but not defined in this Exhibit D, have the meanings
given to them in that certain Securities Purchase Agreement, dated October 16,
2017 (the “Purchase Agreement”), to which this Exhibit D is attached and forms a
part. Except as set forth in the disclosure schedules delivered by Parent to
Equity Purchaser (the “Disclosure Schedules”), which Disclosure Schedules shall
qualify any representation made herein to the extent of the disclosure contained
in the corresponding section of the Disclosure Schedules, Parent hereby makes
the following representations and warranties to Equity Purchaser as of the date
of each Equity Closing (unless the representations and warranties are as of a
specific date, in which case they shall be accurate as of such date).
1.1    Authorization; Enforcement; Conflicts. Parent’s consummation of the
Equity Purchase (i) has been duly authorized by all necessary corporate action
of Parent, (ii) will not result in the creation or imposition of any Lien upon
the Collateral, other than Permitted Liens and Liens created by the Purchase
Agreement and the other Note Documents, (iii) does not violate any provisions of
Parent’s certificate of incorporation, memorandum of association, bye-laws, or
any law, regulation, order, injunction, judgment, decree or writ to which Parent
is subject, and (iv) does not violate any material contract or material
agreement of Parent, except as otherwise disclosed pursuant to the Purchase
Agreement or as would not reasonably be expected to have a Material Adverse
Effect.
1.2    Filings, Consents and Approvals. Assuming the accuracy of the
representations made by the Equity Purchaser in Section 13 of the Purchase
Agreement, no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local Governmental Authority is required on the part of Parent in connection
with the Equity Purchase except for filings pursuant to Regulation D of the
Securities Act, and applicable state securities laws, which have been made or
will be made in a timely manner.
1.3    Issuance of the Shares. The Shares, when issued, sold and delivered in
accordance with the terms and conditions and for the consideration set forth in
Section 8 of the Purchase Agreement, will be duly authorized, validly issued,
fully paid and nonassessable (which term means when used herein that no further
sums are required to be paid by the holders thereof in connection with the issue
of such shares) and free of restrictions on transfer other than restrictions on
transfer under the Purchase Agreement, applicable state and federal securities
laws and Liens or encumbrances created by or imposed by Equity Purchaser. The
issuance of the Shares will not be subject to any preemptive or similar rights
that have not been validly waived. Assuming the accuracy of the representations
of Equity Purchaser in Section 13 of the Purchase Agreement and subject to
filings described in Section 1.2 above, the offer, sale and issuance of the
Shares to be issued pursuant to and in conformity with the terms and conditions
of Section 8 the Purchase Agreement, will comply with all applicable federal and
state securities laws. The issuance and sale of the Shares hereunder does not
contravene the rules and regulations of the Principal Market or exchange on
which the Shares are listed or quoted for trading.





--------------------------------------------------------------------------------




1.4    Capitalization. The capitalization of Parent is as set forth in the SEC
Reports (as defined below) in each case as of the dates set forth therein.
Except as otherwise disclosed pursuant to the Purchase Agreement or in the SEC
Reports, (a) no Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Purchase Agreement, (b) the issuance and sale of the Common
Shares under the Purchase Agreement will not obligate Parent or any Parent
Subsidiary to issue Common Shares or other securities to any Person (other than
Equity Purchaser) and will not result in a right of any holder of Parent
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities and (c) there are no stockholders agreements, voting
agreements or other similar agreements with respect to Parent’s shares to which
Parent is a party or, to the knowledge of Parent, between or among any of
Parent’s shareholders.
1.5    SEC Reports; Financial Statements. Parent has filed all reports under
Section 13 or 15(d) of the Exchange Act during the 12 months preceding the date
hereof (or such shorter period as the Parent was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”), other than Form 8-K reports, required to have been
filed. None of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Parent has never been
an issuer subject to Rule 144(i) under the Securities Act.
1.6    Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by Parent to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
Equity Purchase. The Equity Purchaser shall have no obligation with respect to
any fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the Equity Purchase.
1.7    Listing and Maintenance Requirements. The Common Shares are registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and Parent has taken no
action designed to terminate, or which to its knowledge is likely to have the
effect of terminating, the registration of the Common Shares under the Exchange
Act nor has Parent received any notification that the Commission is
contemplating terminating such registration. Parent has not, in the 12 months
preceding the date hereof, received notice from the New York Stock Exchange (or
other Principal Market on which the Common Shares are listed) to the effect that
Parent is not in compliance with the listing or maintenance requirements of such
exchange in any material respect that would reasonably be expected to result in
a delisting from such exchange. Parent is, and has no reason to believe that it
will not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.


2

--------------------------------------------------------------------------------




1.8    No Integrated Offering. Assuming the accuracy of the Equity Purchasers’
representations and warranties set forth in Section 13 of the Purchase
Agreement, neither Parent, any of its Affiliates, nor any Person acting on its
or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would reasonably be expected to cause the issuance of the Shares to Equity
Purchaser to be integrated with prior offerings by Parent and as a result
require (a) the registration of the Shares under the Securities Act, or (b)
shareholder approval under any applicable rules of the NYSE (or other Principal
Market on which the Common Shares are listed).
1.9    No General Solicitation. Neither Parent nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or a finder (i) engaged in any general
solicitation with respect to the offer and sale of the Shares, or (ii) published
any advertisement in connection with the offer and sale of the Shares.
1.10    Regulation M Compliance.  Parent has not, and to its knowledge no one
acting on its behalf has (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of Parent to facilitate the sale or resale of any of the Shares or (ii)
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Shares.
1.11    No Disqualification Events.  With respect to the Shares to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of
Parent, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of Parent participating in the offering hereunder, any
beneficial owner of 20% or more of Parent’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with Parent in
any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). Parent has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event and
will notify the Equity Purchaser in writing, prior to the date of any Equity
Closing, of (i) any Disqualification Event relating to any Issuer Covered
Person, and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Issuer Covered Person. Parent has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e), and has furnished to Equity Purchaser a copy of any disclosures provided
thereunder.




3

--------------------------------------------------------------------------------






EXHIBIT E
CUSTOMARY SUBORDINATION TERMS


The payment of the principal, accrued and unpaid interest, if any, and all other
amounts due and payable with respect to the issuance of unsecured convertible or
exchangeable notes issued by Myovant Sciences Ltd., an exempted company
incorporated and organized under the laws of Bermuda (the “Parent”) to the
holders thereof (the “Holders”) in an aggregate principal amount of not more
than Two Hundred Fifty Million Dollars ($250,000,000) (the “Convertible Notes”)
as permitted by the terms of the Purchase Agreement (as defined below), is
subordinated to the prior payment in full, in cash or other payment satisfactory
to the Purchasers, of all existing and future senior indebtedness with respect
to the Notes (the “Designated Senior Indebtedness”) issued by the Parent to the
Purchasers (the “Purchasers”) from time to time pursuant to the terms of the
Securities Purchase Agreement dated as of October 16, 2017 (the “Purchase
Agreement”). Capitalized terms used but not defined herein shall have the
meaning provided in the Purchase Agreement.


If the Parent is dissolved, wound-up, liquidated or reorganized, or if the
Parent is the subject of any bankruptcy, insolvency or reorganization, the
Parent shall pay the Purchasers of the Designated Senior Indebtedness in full in
cash or other payment satisfactory to the Purchasers before the Parent pays the
Holders of the Convertible Notes.
 
If the Convertible Notes are accelerated or subject to repurchase by the
Holders, the Parent must pay the Purchasers of the Designated Senior
Indebtedness in full all amounts due and owing under the Purchase Agreement
before the Parent pays the Holders of the Convertible Notes.


The Parent may not make any payment on or distribution to any Holder or any
agent of such Holder in respect of such Holder’s obligations under the
Convertible Notes or repurchase, redeem or otherwise acquire the Convertible
Notes prior to the date that is one hundred eighty-one (181) days after the
Stated Maturity Date.


As a result of these subordination provisions, in the event of a bankruptcy,
insolvency or reorganization of the Parent, the Purchasers of the Designated
Senior Indebtedness may receive more, ratably, and the Holders of the
Convertible Notes may receive less, ratably, than the Parent’s other creditors.
These subordination provisions will not prevent the occurrence of any event of
default under the Convertible Notes.


If either the Holder of a Convertible Note or its agent receives any payment of
any obligations with respect to the Convertible Notes when:
•
the payment is prohibited by these subordination provisions or the terms of the
Purchase Agreement; and

•
the Holder of the Convertible Note or its agent has actual knowledge that the
payment is prohibited,






--------------------------------------------------------------------------------




the Holder of the Convertible Note or its agent, as the case may be, will hold
the payment in trust for the benefit of the Purchasers of the Designated Senior
Indebtedness. Within ten (10) business days after receipt of any such payment,
the Holder of the Convertible Note or its agent, as the case may be, will
deliver the amounts held in trust to the Agent for the benefit of the Purchasers
of the Designated Senior Indebtedness.


Notwithstanding anything to the contrary above, the issuance and delivery of the
common shares of the Parent upon conversion of any Convertible Note (and cash in
lieu of fractional shares) in accordance with the terms thereof will be deemed
not to constitute a payment on or distribution in respect of the Parent’s
obligations under the Convertible Notes or any repurchase, redemption or other
acquisition of any Convertible Note.










5

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF PRICING SUPPLEMENT


MYOVANT SCIENCES LTD.


(registered in Bermuda as an exempted company limited by shares with registered
number 51163)


Amount of Notes: $[●    ]


Terms used herein shall be deemed to be defined as contained in the terms and
conditions set out in the securities purchase agreement dated October 16, 2017
(the “Securities Purchase Agreement”) and the Issuer’s Note issuance programme
established thereby.


Notes must be read in conjunction with the terms and conditions set out in the
Securities Purchase Agreement.


The Notes shall be senior secured notes and shall be issued subject to the terms
and conditions and the provisions of the Securities Purchase Agreement. A copy
of the Securities Purchase Agreement is available for inspection from the
registered office of the Issuer.


The Notes designated by this Pricing Supplement shall have the following terms
which shall complete, modify and amend the terms and conditions set out in the
Securities Purchase Agreement.







--------------------------------------------------------------------------------




1. Issuer:
Myovant Sciences Ltd.


2. Guarantors:
As per the Securities Purchase Agreement, [and in addition [●]]


3. Series/Tranche Number:


[●]




4. CUSIP No.:
[●]


5. Denomination:
USD


6. Aggregate Nominal Amount:


[●]
7. Issue Date:
[●]


8. Interest Payment Dates:
As per the Securities Purchase Agreement, first interest payment date of [●]
   
9. Stated Maturity Date:


10. Stated Interest Rate:
October, 16 2023


15%


11. Paying Agent:
The Issuer


12. Collateral:


As per the Securities Purchase Agreement.


13. Fees payable in connection with listing:


[●]







7

--------------------------------------------------------------------------------






SCHEDULE 1.01(a)


CLINICAL STUDIES


Clinical Study
Indication
1. LIBERTY 1: Efficacy & Safety Study of Relugolix in Women With Heavy Menstrual
Bleeding Associated With Uterine Fibroids – Clinical Trials.gov Identifier:
NCT03049735
Heavy menstrual bleeding associated with uterine fibroids
2. LIBERTY 2: Efficacy & Safety Study of Relugolix in Women With Heavy Menstrual
Bleeding Associated With Uterine Fibroids – Clinical Trials.gov Identifier:
NCT03103087
Heavy menstrual bleeding associated with uterine fibroids
3. SPIRIT 1: Efficacy and Safety Study of Relugolix in Women With
Endometriosis-Associated Pain – Clinical Trials.gov Identifier: NCT03204318
Endometriosis-associated pain
4. SPIRIT 2: Efficacy and Safety Study of Relugolix in Women With
Endometriosis-Associated Pain – Clinical Trials.gov Identifier: NCT03204331
Endometriosis-associated pain
5. Study to Evaluate the Safety and Efficacy of Relugolix in Men With Advanced
Prostate Cancer (HERO) – Clinical Trials.gov Identifier: NCT03085095
Advanced prostate cancer










--------------------------------------------------------------------------------






SCHEDULE 1.01(b)
COMMITMENTS


PURCHASER
NOTE PURCHASE
COMMITMENT
NOVAQUEST PHARMA OPPORTUNITIES FUND IV, L.P.
$54,766,351.80
NOVAQUEST PHARMA OPPORTUNITIES FUND IV (PARALLEL), L.P.
$5,233,648.20
TOTAL COMMITMENTS
$60,000,000.00










